TABLE OF CONTENTS

Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

EFJ, INC.,

AVANTI ACQUISITION CORP.,

3e TECHNOLOGIES INTERNATIONAL, INC. ,

CHIH-HSIANG LI,

AS STOCKHOLDERS’ AGENT, AND

THE PRINCIPAL STOCKHOLDERS NAMED HEREIN

 

--------------------------------------------------------------------------------

JULY 10, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

              Page Article 1 THE MERGER    2   1.1    The Merger.    2   1.2   
Closing; Effective Time.    2   1.3    Certificate of Incorporation.    2   1.4
   Bylaws.    2   1.5    Directors and Officers of Surviving Corporation.    2  
1.6    Directors and Officers of Subsidiaries of Surviving Corporation.    3  
1.7    Effect of Merger on Capital Stock.    3   1.8    Employee Compensation
Programs.    5   1.9    Dissenting Shares.    6   1.10    Escrow.    7   1.11   
Surrender of Certificates.    7   1.12    No Further Ownership Rights in Company
Stock.    8   1.13    Lost, Stolen or Destroyed Certificates.    9   1.14    Net
Assets Adjustment.    9   1.15    Taking of Necessary Action; Further Action.   
10 Article 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY    10   2.1    Due
Organization; Good Standing; Authority; Binding Nature of Agreements.    11  
2.2    Certificate of Incorporation and Bylaws; Records.    11   2.3   
Capitalization; Ownership of Stock.    12   2.4    Subsidiaries.    13   2.5   
Financial Statements.    14   2.6    Absence of Changes.    14   2.7    Title to
Assets; Equipment; Real Property, Leases.    16   2.8    Bank Accounts.    17  
2.9    Accounts Receivable.    17   2.10    Accounts Payable.    18   2.11   
Intellectual Property.    18   2.12    Contracts.    20   2.13    Compliance
With Legal Requirements.    21   2.14    Governmental Authorizations; Compliance
with Reporting Standards.    22   2.15    Tax Matters.    22   2.16    Employee
and Labor Matters.    24   2.17    Benefit Plans; ERISA.    26   2.18   
Environmental Matters.    28   2.19    Sale of Products; Performance of
Services.    30   2.20    Insurance.    30   2.21    Related Party Transactions.
   30   2.22    Proceedings; Orders.    31   2.23    Non-Contravention;
Consents.    32

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

              Page   2.24    Customers and Suppliers.    33   2.25    Brokers.
   34   2.26    Powers of Attorney.    34   2.27    Voting Arrangements.    34  
2.28    Board Approval.    34   2.29    Vote Required.    34   2.30    Full
Disclosure.    34   2.31    State Takeover Statutes; Stockholder Rights Plan.   
34   2.32    Certified Capitalization Table.    34   2.33    Complete Copies of
Materials.    34   2.34    Adjustment Amount.    35 Article 3 REPRESENTATIONS
AND WARRANTIES OF THE PRINCIPAL STOCKHOLDERS    35   3.1    Ownership of Company
Stock.    35   3.2    Litigation.    35   3.3    Absence of Claims by the
Principal Stockholders.    36   3.4    No Conflict.    36   3.5    Authority.   
36 Article 4 REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND MERGER SUB    36  
4.1    Due Organization; Good Standing; Authority; Binding Nature of Agreements.
   36   4.2    Non-Contravention; Consents.    37   4.3    Ability to Meet
Payment Obligations.    37   4.4    Brokers.    37 Article 5 CONDUCT PRIOR TO
THE EFFECTIVE TIME    37   5.1    Conduct of Business of the Company.    37  
5.2    No Solicitation.    40 Article 6 ADDITIONAL AGREEMENTS    41   6.1   
Termination of Company Plans.    41   6.2    Access to Information.    41   6.3
   Confidentiality.    41   6.4    Public Disclosure.    41   6.5    Consents.
   42   6.6    FIRPTA Compliance.    42   6.7    Reasonable Efforts.    42   6.8
   Notification of Certain Matters.    42   6.9    Section 280G    43   6.10   
Additional Documents and Further Assurances.    43   6.11    Statement of
Expenses.    43

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

              Page   6.12    Resignation of Officers and Directors.    43   6.13
   Certified Capitalization Table.    43   6.14    Non-Competition Agreements.
   44   6.15    Company Indebtedness    44 Article 7 CONDITIONS TO THE MERGER   
44   7.1    Conditions to Obligations of Each Party to Effect the Merger.    44
  7.2    Conditions to the Obligations of Acquiror and Merger Sub.    44   7.3
   Conditions to Obligations of the Company.    47 Article 8 ESCROW AND
INDEMNIFICATION    48   8.1    Indemnification.    48   8.2    Escrow Fund.   
49   8.3    Damage Threshold.    49   8.4    Escrow Periods.    50   8.5   
Claims Upon Escrow Fund.    51   8.6    Objections to Claims to Escrow Fund.   
51   8.7    Resolution of Conflicts.    51   8.8    Stockholders’ Agent.    52  
8.9    Actions of the Stockholders’ Agent.    53   8.10    Claims.    53 Article
9 TERMINATION, AMENDMENT AND WAIVER    53   9.1    Termination.    53   9.2   
Effect of Termination; Payment of Expenses.    54 Article 10 MISCELLANEOUS
PROVISIONS    55   10.1    Survival of Representations and Covenants.    55  
10.2    Fees and Expenses.    55   10.3    Transfer Taxes.    55   10.4    Tax
Returns.    55   10.5    Notices.    55   10.6    Time of the Essence.    56  
10.7    Headings.    56   10.8    Counterparts.    57   10.9    Governing Law.
   57   10.10    Waiver.    57   10.11    Amendments.    57   10.12   
Severability.    57   10.13    Parties in Interest.    57   10.14    Entire
Agreement.    57   10.15    Construction.    58

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER is made and entered into as of July 10, 2006
(the “Agreement”), by and among EFJ, Inc., a Delaware corporation (“Acquiror”),
Avanti Acquisition Corp., a Maryland corporation and wholly-owned subsidiary of
Acquiror (“Merger Sub”), 3e Technologies International, Inc., a Maryland
corporation (the “Company”), Chih-Hsiang Li, as Stockholders’ Agent, and Steven
Chen, James Whang, Chih-Hsiang Li and AEPCO, Inc. (each a “Principal
Stockholder,” and collectively the “Principal Stockholders”). Certain
capitalized terms used in this Agreement are defined in Exhibit A hereto.

RECITALS

WHEREAS, the Boards of Directors of Acquiror, Merger Sub and the Company each
have determined that the acquisition of the Company by Acquiror through the
statutory merger of Merger Sub with and into the Company (the “Merger”) is in
the best interests of their respective companies and stockholders, and
accordingly have approved and adopted this Agreement and approved the
transactions contemplated by this Agreement;

WHEREAS, the Boards of Directors of Merger Sub and the Company have determined
to recommend that the sole stockholder of Merger Sub and the stockholders of the
Company adopt and approve this Agreement and approve the Merger and the
transactions contemplated by this Agreement;

WHEREAS, pursuant to the Merger, among other things, and subject to the terms
and conditions of this Agreement, all of the capital stock of the Company shall
be converted into the right to receive the consideration set forth in
Section 1.7(b) herein;

WHEREAS, a portion of the consideration otherwise payable by Acquiror in
connection with the Merger shall be placed in escrow by Acquiror as security for
the indemnification obligations set forth in this Agreement; and

WHEREAS, the Company and each Principal Stockholders, on the one hand, and
Acquiror and Merger Sub, on the other hand, desire to make certain
representations, warranties, covenants and other agreements in connection with
the Merger; and

WHEREAS, concurrently with the execution of this Agreement, as a condition and
inducement to Acquiror’s willingness to enter into this Agreement, certain
stockholders of the Company, including each of the Principal Stockholders, are
entering into Voting Agreements in the form attached hereto as Exhibit B.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows:

ARTICLE 1

THE MERGER

1.1 The Merger. Subject to the terms and conditions of this Agreement and the
applicable provisions of the Maryland Corporate Code (the “MCC”), at the
Effective Time (as defined in Section 1.2 hereof), Merger Sub shall be merged
with and into the Company, which shall be the surviving corporation (the
“Surviving Corporation”) in the Merger, and the separate existence of Merger Sub
shall thereupon cease. Without limiting the generality of the foregoing, at the
Effective Time, all property, rights, powers, privileges and franchises of the
Company and Merger Sub shall vest in the Surviving Corporation, and all debts,
liabilities and duties of the Company and Merger Sub shall become the debts,
liabilities and duties of the Surviving Corporation. Immediately following the
Effective Time, the Surviving Corporation shall be a wholly-owned subsidiary of
Acquiror.

1.2 Closing; Effective Time. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place as promptly as practicable after
the execution and delivery hereof by the parties hereto, and following
satisfaction or waiver of the conditions set forth in Article 7 hereof, at the
offices of EFJ, Inc., 1440 Corporate Drive, Irving, Texas 75038, unless another
time or place is mutually agreed upon in writing by Acquiror and the Company
(the “Closing Date”). In connection with the Closing, the parties hereto shall
cause the Merger to be consummated by duly filing a properly executed articles
of merger in substantially the form attached hereto as Exhibit C (the “Articles
of Merger”) with the Secretary of State of the State of Maryland, in accordance
with the relevant provisions of the MCC. When used in this Agreement, the term
“Effective Time” shall mean the date and time at which the Articles of Merger
has been accepted for filing by the Secretary of State of the State of Maryland,
or at such later time as is provided in the Articles of Merger.

1.3 Certificate of Incorporation. The certificate of incorporation of the
Surviving Corporation shall be amended and restated as of the Effective Time to
be identical to the certificate of incorporation of Merger Sub as in effect
immediately prior to the Effective Time, until thereafter amended in accordance
with MCC and as provided in such certificate of incorporation; provided,
however, that at the Effective Time, Article Second of the certificate of
incorporation of the Surviving Corporation shall be amended and restated in its
entirety to read as follows: “The name of the corporation (which is hereinafter
called the “Corporation”) is 3e Technologies International, Inc.”

1.4 Bylaws. The bylaws of the Merger Sub, as in effect immediately prior to the
Effective Time, shall be the bylaws of the Surviving Corporation until
thereafter amended as provided by the MCC and as provided in the certificate of
incorporation of the Surviving Corporation and such bylaws.

1.5 Directors and Officers of Surviving Corporation. The directors and officers
of the Company shall resign effective as of the Effective Time. The directors of
Merger Sub immediately prior to the Effective Time shall be the directors of the
Surviving Corporation, each to hold office in accordance with the certificate of
incorporation and bylaws of the Surviving Corporation, and the officers of
Merger Sub immediately prior to the Effective Time shall be the only officers of
the Surviving Corporation, in each case until their respective successors are
duly elected or appointed and qualified.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.6 Directors and Officers of Subsidiaries of Surviving Corporation.

Directors and officers of any subsidiaries of the Company shall resign effective
as of the Effective Time. The directors of Merger Sub immediately prior to the
Effective Time shall be the directors of any subsidiary of the Surviving
Corporation, each to hold office in accordance with the provisions of the laws
of the respective jurisdiction of organization and the respective certificate of
incorporation and bylaws of the Surviving Corporation or equivalent
organizational documents of each such subsidiary, and the officers of Merger Sub
immediately prior to the Effective Time shall be the and only officers of any
subsidiary of the Surviving Corporation, in each case until their respective
successors are duly elected or appointed and qualified.

1.7 Effect of Merger on Capital Stock.

(a) For purposes of this Agreement, the following terms shall have the following
respective meanings:

(i) “Adjustment Amount” shall mean, as of the Closing Date: the sum of (A) the
Estimated Third Party Expenses (estimated at $1,390,000), (B) the sum of all
amounts payable by the Company pursuant to the Settlement Agreement, dated
March 23, 2006, by and between the Company and the United States of America
(estimated at $1,162,500), (C) the amount of Company Debt (estimated at
$1,885,046), (D) the amount of excess and obsolete inventory of the Company
(estimated at $0), (E) the sum of all amounts paid or payable by the Company
with respect to Governmental Audit settlements and government true-up
liabilities for the period from January 1, 2004 through the Closing Date
(estimated at $616,321), and (F) any expenses of the Company or the Surviving
Corporation associated with payroll, FICA, Medicare and any other similar taxes
associated with acceleration or exercise of Company Stock Options (estimated at
$236,925), each estimated as set forth above and on Schedule 1.7(a)(i) hereof.
The Company shall provide a complete updated accounting of the Adjustment Amount
to Acquiror within three (3) days prior to the Closing and such update shall be
acceptable to Acquiror.

(ii) “Company Debt” shall mean the amount of any principal, interest, penalties
or other payments accrued as of the Closing Date with respect to any of the
Company’s outstanding loans, including but not limited to those from Chevy Chase
Bank and outstanding loans in Taiwan.

(iii) “Estimated Third Party Expenses” shall mean the amount of Third Party
Expenses (as defined in Section 10.2 hereof) payable by the Company estimated as
of the Closing Date by the Company in good faith and based on reasonable
assumptions as set forth on Schedule 1.7(a)(iii) hereof.

(iv) “Excess Third Party Expenses” shall mean any Third Party Expenses payable
by the Company in excess of the Estimated Third Party Expenses, if any.

(v) “Per Share Consideration Amount” shall mean the quotient obtained by
dividing (A) the Total Consideration, by (B) the aggregate number of shares of

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Company Class A Voting Common Stock and Company Class B Non-Voting Common Stock
issued and outstanding plus the number of shares of Company Class B Non-Voting
Common Stock issuable upon the exercise of all Company Stock Options and Company
Warrants outstanding, each as of immediately prior to the Effective Time.

(vi) “Total Consideration” shall mean an amount equal to $36,000,000 minus the
Adjustment Amount.

(b) At the Effective Time, by virtue of the Merger and without any action on the
part of Merger Sub, the Company or the holders of shares of the Company Stock,
each share of Company Class A Voting Common Stock and Company Class B Non-Voting
Common Stock that is issued and outstanding immediately prior to the Effective
Time, upon the terms and subject to the conditions set forth in this Section 1.7
and throughout this Agreement, including, without limitation, the escrow
provisions set forth in Section 1.10 and Article 8 hereof, will be cancelled and
extinguished and be converted automatically into the right to receive, upon
surrender of the certificate representing such shares of Company Stock (the
“Certificate”), such portion of the Total Consideration equal to the Per Share
Consideration Amount.

(c) The Company, and on its behalf Acquiror and the Surviving Corporation, shall
be entitled to deduct and withhold from any consideration payable or otherwise
deliverable pursuant to this Agreement such amounts as may be required to be
deducted or withheld therefrom under any provision of federal, state, local or
foreign tax law or under any other applicable legal requirement. To the extent
such amounts are properly deducted or withheld, such amounts shall be treated
for all purposes under this Agreement as having been paid to the person to whom
such amounts would otherwise have been paid.

(d) In the event that any Company Stockholder has outstanding loans from the
Company as of the Effective Time, the amount of Total Consideration payable to
such Company Stockholder pursuant to this Section 1.7 shall be reduced by an
amount equal to the outstanding principal plus accrued interest of such Company
Stockholder’s loans as of the Effective Time. Such loans shall be satisfied as
to the amount by which the consideration is reduced pursuant to this
Section 1.7(d).

(e) No Company Stock Options shall be assumed by Acquiror and all such Company
Stock Options shall either be exercised in full prior to the Option Exercise
Date or shall be canceled in exchange for cash as provided in this
Section 1.7(e). On or as soon as practicable after the date hereof, the Company
shall provide all holders of Company Stock Options with notice of the proposed
Merger, the date (which shall be no later than three (3) business days prior to
the Closing) on which such options must be exercised (the “Option Exercise
Date”) and that each outstanding Company Stock Option shall become fully vested
and exercisable as of immediately prior to the Effective Time. If not otherwise
exercised on or prior to the Option Exercise Date, at the Effective Time, each
outstanding and unexercised Company Stock Option shall, upon the terms and
subject to the conditions set forth in this Section 1.7 and elsewhere in this
Agreement, including, without limitation, the escrow provisions set forth in
Section 1.10 and Article 8 hereof, be cancelled in exchange for the right to
receive such portion of the Total Consideration equal to the product obtained by
multiplying (i) the number of shares of Company Class B Non-Voting Common Stock
subject to such Company Stock Option, times

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) the excess of the Per Share Consideration Amount over the exercise price
per share of such Company Stock Option. Any acceleration of vesting of any
Company Stock Options or any lapse of repurchase rights of any shares of Company
Stock as a result of the transactions contemplated by this Agreement shall be
set forth in Section 2.3(d) of the Company Disclosure Schedule. At the Effective
Time, the Company agrees to effect the termination of the Company’s Stock Plan.
Notwithstanding the foregoing, no Company Optionholder shall receive any portion
of the Total Consideration pursuant to this Section 1.7(e) with respect to
Company Stock Options held by it that remain outstanding and unexercised at the
Effective Time unless and until such Company Optionholder has executed and
delivered to Acquiror an Optionholder Acknowledgement and Waiver.

(f) No Company Warrants shall be assumed by Acquiror and all such Company
Warrants shall either be exercised in full prior to the Option Exercise Date or
shall be cancelled in exchange for cash as provided in this Section 1.7(f). The
Company shall promptly give any notice required in connection with the Merger
under any agreements relating to the Company Warrants. If not otherwise
exercised on or prior to the Option Exercise Date, at the Effective Time, each
outstanding and unexercised Company Warrant shall, upon the terms and subject to
the conditions set forth in this Section 1.7 and elsewhere in this Agreement,
including, without limitation, the escrow provisions set forth in Section 1.10
and Article 8 hereof, be cancelled in exchange for the right to receive such
portion of the Total Consideration equal to the product obtained by multiplying
(i) the number of shares of Company Class B Non-Voting Common Stock subject to
such Company Warrant, times (ii) the excess of the Per Share Consideration
Amount over the exercise price per share of such Company Warrant.

(g) At the Effective Time, all shares of Company Stock that are owned by Company
as treasury stock and each share of Company Stock owned by any direct or
indirect wholly-owned subsidiary of Company shall be canceled and extinguished
without any rights to conversion thereof and no consideration shall be delivered
in exchange therefore. At the Effective Time, any shares of Company Stock that
are owned by Acquiror, Merger Sub or any other wholly-owned subsidiary of
Acquiror shall be canceled and retired and extinguished without any conversion
thereof and no consideration shall be delivered in exchange therefor.

(h) At the Effective Time, by virtue of the Merger and without any action on the
part of the holder thereof, each share of the common stock, $0.001 par value per
share, of Merger Sub that is issued and outstanding immediately prior to the
Effective Time shall be converted into and continue as one share of the common
stock of the Surviving Corporation.

1.8 Employee Compensation Programs.

(a) In addition to the payment of the Total Consideration, subject to and
following the consummation of the Merger, an aggregate of $2,500,000 in equity
or cash or a combination thereof at Acquiror’s election will be offered to
current or future employees of the Company or its Subsidiaries in an incentive
retention program (the “Retention Program”). All amounts payable under the
Retention Program shall vest over a three year period such that one-third of the
amount of the Retention Program allocated to any participant will be paid on
each of the first, second and third anniversaries of the Closing, provided that,
in each case, the disbursement of such amounts to a participant will be
contingent upon the achievement by such

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

participant of individual performance goals and objectives for such participant
as established by the Acquiror for each of such one year periods following the
Closing and shall be further contingent upon the continued employment of the
participant at each vesting date. Any amount allocated to any Retention Program
participant who is no longer employed by the Company or Acquiror as of the date
of any disbursement will be retained by Acquiror and will not be reallocated
among other Retention Program participants or otherwise paid in connection with
such disbursement or any subsequent disbursement. Any amount allocated to any
Retention Program participant who fails to achieve the applicable performance
goals and objectives with respect to which such amount has been allocated will
be retained by Acquiror and will not be reallocated among other Retention
Program participants or otherwise paid in connection with any subsequent
disbursement. The principle participants in the Retention Program will be
determined by the Acquiror and the Company prior to the date hereof. The
determination of whether the payments under the Retention Program will be made
in cash or equity will be made by Acquiror at or prior to each vesting date. For
purposes of the Retention Program, the value of any equity compensation shall be
equal to the number of shares of Acquiror common stock subject to the restricted
stock, restricted stock unit, or other similar “full value” equity award (other
than stock options) multiplied by the closing price of the Acquiror’s common
stock on the date of the award.

(b) In addition to the payment of the Total Consideration, subject to and
following the consummation of the Merger, the employees of the Company who
become employees of Acquiror or the Surviving Corporation at the Closing will be
eligible to receive up to an aggregate of $2,500,000 as participants under the
Acquiror’s Management Incentive Program. The participation level of each such
employee shall be as set forth in the employee’s offer letter and any payments
under such program shall be subject to the terms and conditions of the
Management Incentive Program.

1.9 Dissenting Shares.

(a) Notwithstanding any other provisions of this Agreement to the contrary, any
shares of Company Stock held by a holder who has not effectively withdrawn or
lost such holder’s appraisal rights under Section 3-202 of the MCC (the
“Dissenting Shares”) shall not be converted into or represent a right to receive
that portion of the Total Consideration for Company Stock set forth in
Section 1.7(b) hereof, but the holder thereof shall only be entitled to such
rights as are provided by the MCC.

(b) Notwithstanding the provisions of Section 1.9(a) hereof, if any holder of
Dissenting Shares shall effectively withdraw or lose (through failure to perfect
or otherwise) such holder’s appraisal rights under MCC, then, as of the later of
the Effective Time and the occurrence of such event, such holder’s shares shall
automatically be cancelled and extinguished and thereafter represent only the
right to receive that portion of the Total Consideration as set forth in
Section 1.7(b) hereof, without interest thereon, and subject to the escrow
provisions of Section 1.10 and Article 8 hereof, upon surrender of the
certificate representing such shares.

(c) The Company shall give Acquiror (i) prompt notice of any written demand for
appraisal received by the Company pursuant to MCC, and (ii) the opportunity to
participate in all negotiations and proceedings with respect to such demands.
The Company shall not,

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

except with the prior written consent of Acquiror, voluntarily make any payment
with respect to any such demands or offer to settle or settle any such demands.
Subject to the foregoing, to the extent that Acquiror or the Company (A) makes
any payment or payments in respect of any Dissenting Shares in excess of the
consideration that otherwise would have been payable in respect of such shares
in accordance with this Agreement or (B) incurs any other costs or expenses,
(including specifically, but without limitation, attorneys’ fees, costs and
expenses in connection with any action or proceeding or in connection with any
investigation) in respect of any Dissenting Shares (excluding payments for such
shares) (together “Dissenting Share Payments”), Acquiror shall be entitled to
recover, subject to the terms of Article 8 hereof, the amount of such Dissenting
Share Payments without regard to the Damage Threshold (as defined in Section 8.3
hereof).

1.10 Escrow.

(a) Acquiror will withhold $3,600,000 of the Total Consideration (the “Base
Escrow Amount”) that would otherwise be delivered to the Company Securityholders
pursuant to this Agreement and will deliver such Base Escrow Amount to the
Escrow Agent to be held by the Escrow Agent as security for the indemnification
obligations under Article 8 and pursuant to the provisions of the Escrow
Agreement in substantially the form attached hereto as Exhibit D (the “Escrow
Agreement”) that is being entered into as of the Effective Time by Acquiror, the
Escrow Agent, the Company and the Stockholders’ Agent.

(b) In addition to the Base Escrow Amount, Acquiror will withhold an additional
amount of the Total Consideration as set forth under the caption “Total
Supplemental Escrow Amount” on Schedule 1.10(b) hereof (the “Supplemental Escrow
Amount”) and will deliver such Supplemental Escrow Amount to the Escrow Agent to
be held by the Escrow Agent as additional security for the indemnification
obligations under Article 8 and pursuant to the provisions of the Escrow
Agreement with respect to Damages resulting from any breach of Sections 2.3,
2.32, 2.34 and 3.1, and any Dissenting Share Payments pursuant to Section 1.9.
Notwithstanding the foregoing, in the event that any Company Stockholder listed
on Schedule 1.10(b) delivers its Stockholder Acknowledgement and Waiver prior to
the Closing Date, then the Supplemental Escrow Amount shall be reduced by an
amount equal to the value set forth opposite such Company Stockholder’s name on
Schedule 1.10(b) under the caption “Supplemental Escrow Amount,” and the portion
so reduced shall be included in the portion of the Total Consideration to be
paid in accordance with Section 1.11. The aggregate Base Escrow Amount plus the
Supplemental Escrow Amount shall be referred to as the “Escrow Amount.”

(c) The Escrow Amount held in escrow to secure the indemnification obligations
of the Company Securityholders under the Escrow Agreement shall be referred to
as the “Escrow Fund.”

1.11 Surrender of Certificates.

(a) The Secretary of Acquiror, or an institution selected by Acquiror, shall
serve as the exchange agent (the “Exchange Agent”) for the Merger.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Promptly after the Effective Time, Acquiror shall (i) make available to the
Exchange Agent for exchange in accordance with this Article 1, the amount of the
Total Consideration payable pursuant to Section 1.7(b) hereof and (ii) pay to
the Surviving Corporation in accordance with this Article 1 the amount of the
Total Consideration payable to all holders of vested and unexercised Company
Stock Options pursuant to Section 1.7(e) and all holders of vested and
unexercised Company Warrants pursuant to Section 1.7(f), less the Escrow Amount,
which shall be deposited with the Escrow Agent as contemplated by Section 1.10
hereof in exchange for outstanding shares of Company Stock.

(c) On or after the Closing Date, the Company shall or shall cause the Exchange
Agent to, mail a letter of transmittal (the “Letter of Transmittal”) to each
Company Stockholder at the address set forth opposite each such Company
Stockholder’s name on the Certified Capitalization Table. After receipt of such
Letter of Transmittal, the Company Stockholders will surrender the certificates
representing their shares of Company Stock to the Exchange Agent for
cancellation together with a duly completed and validly executed Letter of
Transmittal. Upon the surrender of a stock certificate representing shares of
the Company Stock for cancellation to the Exchange Agent, or such other agent or
agents as may be appointed by the Acquiror, together with such Letter of
Transmittal, duly completed and validly executed in accordance with the
instructions thereto, subject to the terms of Section 1.11(d) hereof, the holder
of such stock certificate shall be entitled to receive from the Exchange Agent
in exchange therefor, the amount of the Total Consideration (less the portion of
the Total Consideration to be deposited in the Escrow Fund on such holder’s
behalf pursuant to Sections 1.10 hereof) to which such holder is entitled
pursuant to Section 1.7(b) hereof, and all stock certificates so surrendered
shall be cancelled. Until so surrendered, each stock certificate representing
shares of Company Stock outstanding after the Effective Time will be deemed from
and for all corporate purposes thereafter, to evidence only the right to receive
the portion of the Total Consideration for which such shares of Company Stock
shall have been so exchanged. No payments of any portion of the Total
Consideration will be made until the holder of Company Stock surrenders his, her
or its stock certificate(s) pursuant hereto.

(d) If any portion of the Total Consideration is to be paid to a Person with a
name other than that in which the Company Stock certificate surrendered in
exchange therefor is registered, it will be a condition of such payment that the
certificate so surrendered will be properly endorsed and otherwise in proper
form for transfer and that the Person requesting such exchange will have paid to
Acquiror or any agent designated by it any transfer or other taxes required by
reason of the payment of any portion of the Total Consideration in any name
other than that of the registered holder of the certificate surrendered, or
established to the satisfaction of Acquiror or any agent designated by it that
such tax has been paid or is not payable.

(e) Notwithstanding anything to the contrary in this Section 1.11, neither the
Exchange Agent, nor the Surviving Corporation, nor any party hereto shall be
liable to a holder of shares of Company Stock for any amount properly paid to a
public official pursuant to any applicable abandoned property, escheat or
similar law.

1.12 No Further Ownership Rights in Company Stock. The payment of the Total
Consideration paid in respect of the surrender for exchange of shares of Company
Stock in accordance with the terms hereof shall be deemed to be full
satisfaction of all rights pertaining to

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such shares of Company Stock, and there shall be no further registration of
transfers on the records of the Surviving Corporation of shares of Company Stock
which were outstanding immediately prior to the Effective Time. If, after the
Effective Time, any stock certificates representing shares of Company Stock are
presented to the Surviving Corporation for any reason, they shall be cancelled
and exchanged as provided in this Article 1.

1.13 Lost, Stolen or Destroyed Certificates. In the event any certificates
evidencing shares of Company Stock shall have been lost, stolen or destroyed,
the Exchange Agent shall pay in exchange for such lost, stolen or destroyed
certificates, upon the making of an affidavit of that fact by the holder
thereof, such amount of Total Consideration, if any, as may be required pursuant
to Section 1.7(b) hereof; provided, however, that Acquiror may, in its
discretion and as a condition precedent to such payment, require the Company
Stockholder who is the owner of such lost, stolen or destroyed certificates to
either (a) deliver a bond in such amount as it may reasonably direct or
(b) provide an indemnification agreement in a form and substance acceptable to
Acquiror, against any claim that may be made against Acquiror or the Exchange
Agent with respect to the certificates alleged to have been lost, stolen or
destroyed.

1.14 Net Assets Adjustment.

(a) For purposes of this Agreement, “Net Assets” as of a certain date shall mean
the total assets less the total liabilities of the Company and its Subsidiaries,
in each case determined in accordance with GAAP in a manner consistent with the
Financial Statements.

(b) As soon as practicable following the Closing Date (but no later than ninety
(90) days thereafter), Acquiror will prepare and deliver to the Stockholders’
Agent, a balance sheet of the Company, including a computation of the amount of
Net Assets (the “Net Assets Calculation”) as of the Effective Time, prepared in
accordance with GAAP and audited by the independent public accounting firm which
audits Acquiror’s financial statements; provided that for the purposes of the
Net Assets Calculation, such balance sheet shall reflect that the expenses and
liabilities which comprise the Adjustment Amount have been paid or otherwise
satisfied and shall no longer appear in such balance sheet. If the Stockholders’
Agent agrees with the Net Assets Calculation or does not object to such
computation within ten (10) days after receipt of such computation by delivering
a Net Assets Objection Notice (as defined below) to Acquiror, the Net Assets
Computation shall be deemed to be final and conclusive and shall be binding on
the Company, the Stockholders’ Agent and each of the Company Securityholders. If
the Stockholders’ Agent disagrees with the Net Assets Calculation, the
Stockholders’ Agent shall, within ten (10) days after receipt of the Net Assets
Calculation, deliver a notice (an “Net Assets Objection Notice”) to Acquiror
setting forth the Stockholders’ Agent’s proposed calculation of the amount of
Net Assets as of the close of business on the Closing Date. Acquiror and the
Stockholders’ Agent will use their respective commercially reasonable efforts to
resolve any disagreements as to the computation of the amount of Net Assets, but
if they do not obtain a final resolution within thirty (30) days after Acquiror
has received the Net Assets Objection Notice, then all amounts remaining in
dispute shall be submitted to an independent public accountant (the “Neutral
Auditor”) selected by the Stockholders’ Agent and Acquiror within ten (10) days
after expiration of such thirty (30) day period. Acquiror and the Stockholders’
Agent will direct the Neutral Auditor to render a determination within sixty
(60) days of its retention and Acquiror, the Company, the Stockholders’ Agent,
the Principal Stockholders and the employees

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of Acquiror and the Company will cooperate with the Neutral Auditor during their
engagement. The Neutral Auditor will consider only those items and amounts set
forth in the Net Assets Objection Notice which Acquiror and the Stockholders’
Agent are unable to resolve; provided that, each of Acquiror and the
Stockholders’ Agent shall be entitled to make a presentation to the Neutral
Auditor regarding the items and amounts that Acquiror and the Stockholders’
Agent are unable to resolve. In making its determination, the Neutral Auditor
shall (i) be bound by the terms and conditions of this Agreement, including
without limitation, the definition of Net Assets and the terms of this
Section 1.14, and (ii) not assign any value with respect to a disputed amount
that is greater than the highest value for such amount claimed by either
Acquiror or the Stockholders’ Agent or that is less than the lowest value for
such amount claimed by either Acquiror or the Stockholders’ Agent. The
determination of the Neutral Auditor will be conclusive and binding upon
Acquiror, the Company, the Stockholders’ Agent and each of the Company
Securityholders. Acquiror and the Company Securityholders will each pay one half
of the fees and expenses of the Neutral Auditor, with the Company
Securityholders’ portion to be deducted from the Escrow Fund. The amount of Net
Assets, as finally determined pursuant to this Section 1.14, is referred to
herein as “Actual Closing Net Assets.”

(c) In the event that the Actual Closing Net Assets is less than $0.00, the
Stockholders’ Agent will, as soon as practicable after the determination of the
amount of Actual Closing Net Assets but in no event more than two (2) days
thereafter, authorize Acquiror and the Escrow Agent to deduct from the Escrow
Fund, and the Escrow Agent shall release to Acquiror from the Escrow Fund, an
amount equal to (i) $0.00 minus the amount of Actual Closing Net Assets, plus
(ii) one-half of the fees and expenses of the Neutral Auditor, if any, incurred
pursuant Subsection 1.14(b).

1.15 Taking of Necessary Action; Further Action. If at any time after the
Effective Time, any further action is reasonably necessary or desirable to carry
out the purposes of this Agreement and to vest the Surviving Corporation with
full right, title and possession to all assets, property, rights, privileges,
powers and franchises of the Company, Acquiror, Merger Sub, and the officers and
directors of the Company, Acquiror and Merger Sub are fully authorized in the
name of their respective corporations or otherwise to take, and will take, all
such lawful and necessary action.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

AND THE PRINCIPAL STOCKHOLDERS

Except as specifically set forth in the disclosure schedule delivered by the
Company and the Principal Stockholders to Acquiror at or prior to the execution
of this Agreement and dated as of the date hereof (the “Company Disclosure
Schedule”), the parts of which are numbered to correspond to the Section numbers
of this Agreement, which disclosure shall qualify the representation or warranty
in such numbered Section, as well as those in all other Sections of this
Agreement to which the applicability of such disclosure would be appropriate and
is readily apparent, the Company and, severally and not jointly, each of the
Principal Stockholders, hereby represent and warrant to Acquiror and Merger Sub
on the date hereof, as follows:

2.1 Due Organization; Good Standing; Authority; Binding Nature of Agreements.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland, and has all necessary
corporate power and authority: (i) to conduct its business in the manner in
which its business is

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

currently being conducted and in the manner in which its business is currently
proposed by the Company to be conducted; (ii) to own and use its assets in the
manner in which its assets are currently owned and used and in the manner in
which its assets are currently proposed by the Company to be owned and used;
(iii) to perform its obligations under all Company Contracts; and (iv) to enter
into and perform all of its obligations under the Transactional Agreements to
which it is a party.

(b) The Company has never conducted any business under or otherwise used, for
any purpose or in any jurisdiction, any fictitious name, assumed name, trade
name or name other than the name set forth in its certificate of incorporation,
as amended.

(c) The Company is duly qualified and in good standing (as appropriate) as a
foreign corporation in each of the jurisdictions in which the nature of its
business or the ownership or leasing of its properties requires such
qualification, except where the failure to so qualify and be in good standing
would not have a Company Material Adverse Effect. Section 2.1(c) of the Company
Disclosure Schedule sets forth a true and complete list of each jurisdiction in
which the Company has an officer or a paid representative (employee or
consultant) or owns or leases property and of each jurisdiction in which the
Company is qualified to do business.

(d) Neither the Company nor any of its stockholders has ever approved, or
commenced any proceeding or made any election contemplating, the dissolution or
liquidation of the Company or the winding up or cessation of the Company’s
business or affairs.

(e) The execution, delivery and performance of the Transactional Agreements to
which the Company is a party have been duly authorized by all necessary action
on the part of the Company and its board of directors.

(f) Each of the Transactional Agreements to which the Company is a party
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms and conditions, subject to
(i) bankruptcy, insolvency, reorganization, arrangement, moratorium and other
similar laws of general applicability relating to or affecting creditors’ rights
generally, and (ii) general principles of equity.

2.2 Certificate of Incorporation and Bylaws; Records.

(a) The Company has delivered to Acquiror accurate and complete copies of:
(i) the certificate of incorporation, as amended to date, and bylaws, as amended
to date, and other charter documents, each in full force and effect on the date
hereof, including all amendments thereto, of the Company; (ii) the stock records
of the Company; and (iii) the minutes and other records of the meetings and
other proceedings (including any actions taken by written consent or otherwise
without a meeting) of the stockholders and the board of directors of the
Company. There have been no meetings of the stockholders or the board of
directors of the Company that are not reflected in such minutes or other
records.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) There has not been any violation of any of the provisions of the Company’s
charter documents or of any resolutions adopted by the stockholders or the board
of directors of the Company and to the Knowledge of the Company, no event has
occurred, and no condition or circumstance exists, that likely would (with or
without notice or lapse of time) constitute or result directly or indirectly in
such a violation.

(c) The minute books of the Company (copies of which have been provided to
Acquiror) are accurate, up to date and complete in all respects.

2.3 Capitalization; Ownership of Stock. Immediately prior to the Effective Time:

(a) The authorized capital stock of the Company consists of 100,000,000 shares
of Company Class A Voting Common Stock, of which 30,080,000 shares are issued
and outstanding, and 100,000,000 shares of Company Class B Non-Voting Common
Stock, of which 1,672,750 shares are issued and outstanding. As of the date
hereof, the outstanding capitalization of the Company is as set forth in
Section 2.3 of the Company Disclosure Schedule, including (i) the name of each
stockholder, (ii) the number and class of shares held by each stockholder,
(iii) the stock certificate numbers and (iv) the address of each stockholder.
All of such Company Stock are owned of record by the Company Stockholders, free
and clear of any Encumbrances imposed by the Company.

(b) All of the shares of Company Stock currently outstanding (i) have been duly
authorized and validly issued, (ii) are fully paid and nonassessable, and
(iii) have been issued in compliance with all applicable securities laws and
other applicable Legal Requirements.

(c) Section 2.3(c) of the Company Disclosure Schedule contains a list of each
equity incentive plan of the Company that is currently in effect. There is no
(i) outstanding preemptive right, subscription, option, call, warrant or right
(whether or not currently exercisable) to acquire any shares of the capital
stock or other securities of the Company or any Subsidiary; (ii) outstanding
security, instrument or obligation that is or may become convertible into or
exchangeable for any shares of the capital stock or other securities of the
Company or any Subsidiary; (iii) Contract under which the Company is or may
become obligated to sell or otherwise issue any shares of its capital stock or
any other securities; or (iv) condition or circumstance that likely would
directly or indirectly give rise to or provide a reasonable basis for the
assertion of a claim by any Person to the effect that such Person is entitled to
acquire or receive any shares of capital stock or other securities of the
Company. All issued and outstanding options to purchase equity securities have
been offered, sold and delivered by the Company in compliance with all
applicable securities laws and other Legal Requirements.

(d) Section 2.3(d) of the Company Disclosure Schedule sets forth for all holders
of Company Stock Options or restricted Company Stock that is subject to
acceleration as a result of the transactions contemplated by this Agreement or
any other events, (i) the name of the holder of such Company Stock Options or
Company Stock, (ii) the exercise price of Company Stock Options and the
repurchase price of Company Stock, (iii) the vesting commencement date and
vesting terms of such Company Stock Options and the date of purchase and vesting
terms of Company Stock, (iv) the number of shares of such Company Stock Options

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or Company Stock that will accelerate as a result of the transactions
contemplated by this Agreement or any other events, and (v) a description of any
acceleration provisions.

(e) Since incorporation, the Company has not repurchased, redeemed or otherwise
reacquired, and has not agreed, committed or offered (in writing or otherwise)
to reacquire, any shares of Company Stock or other securities. Any securities
reacquired by the Company were (or will have been) reacquired in compliance with
the applicable provisions of all applicable Legal Requirements.

(f) The allocation of the Total Consideration set forth in Section 1.7(b) hereof
is consistent with the certificate of incorporation of the Company in effect
immediately prior to the Effective Time.

2.4 Subsidiaries. Section 2.4(a) of the Company Disclosure Schedule lists each
entity in which the Company owns any shares of capital stock or any interest in,
or controls, directly or indirectly, any other corporation, limited liability
company, partnership, association, joint venture or other business entity.
Section 2.4(b) of the Company Disclosure Schedule lists each corporation,
limited liability company, partnership, association, joint venture or other
business entity (including the Company’s operations in Taiwan) of which the
Company owns, directly or indirectly, more than 50% of the stock or other equity
interest entitled to vote on the election of the members of the board of
directors or similar governing body (each, a “Subsidiary,” and collectively the
“Subsidiaries”). Other than the Subsidiaries, the Company does not have any
subsidiaries and does not otherwise own any shares of capital stock or any
interest in, or control, directly or indirectly, any other corporation, limited
liability company, partnership, association, joint venture or other business
entity. Each Subsidiary is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization. Each Subsidiary has the corporate power to own its properties and
to carry on its business as currently conducted and as currently contemplated by
it to be conducted. Each Subsidiary is duly qualified or licensed to do business
and in good standing as a foreign corporation in each jurisdiction in which the
character or location of its assets or properties (whether owned, leased or
licensed) or the nature of its business make such qualifications necessary,
except where the failure to so qualify and be in good standing would not have a
Company Material Adverse Effect. A true and correct copy of each Subsidiary’s
charter documents and bylaws, each as amended to date and in full force and
effect on the date hereof, has been delivered to Acquiror. Section 2.4(c) of the
Company Disclosure Schedule lists the directors and officers of each Subsidiary
as of the date of this Agreement. All of the outstanding shares of capital stock
of each Subsidiary are owned of record and beneficially by the Company. All
outstanding shares of stock of each Subsidiary are duly authorized, validly
issued, fully paid and non-assessable and not subject to preemptive rights
created by statute, the charter documents or bylaws of such Subsidiary, or any
agreement to which such Subsidiary is a party or by which it is bound, and have
been issued in compliance with all applicable legal requirements. There are no
options, warrants, calls, rights, commitments or agreements of any character,
written or oral, to which any Subsidiary is a party or by which it is bound
obligating the Subsidiary to issue, deliver, sell, repurchase or redeem, or
cause to be issued, sold, repurchased or redeemed, any shares of the capital
stock of such Subsidiary or obligating such Subsidiary to grant, extend,
accelerate the vesting of, change the price of, otherwise amend or enter into
any such option, warrant, call right, commitment or agreement. There is no
outstanding or authorized stock

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

appreciation, phantom stock, profit participation, or other similar rights with
respect to any of the Subsidiaries. Neither the Company nor any Subsidiary has
agreed or is obligated to make any future investment in or capital contribution
to any Person.

2.5 Financial Statements.

(a) The Company has delivered to Acquiror the following financial statements and
notes (collectively, the “Financial Statements”):

(i) the audited consolidated balance sheet, income statement and statement of
cash flows of the Company and its Subsidiaries as of and for the years ended
December 31, 2005, December 31, 2004 and December 31, 2003; and

(ii) the unaudited consolidated balance sheet (the “Unaudited Interim Balance
Sheet”), income statement and statement of cash flows of the Company and its
Subsidiaries at and for the four-month period ended April 30, 2006 (the
“Unaudited Interim Financial Statements”).

(b) The Financial Statements have been prepared from, and are in accordance
with, the books and records of the Company, present fairly the consolidated
financial condition, operating results and cash flows of the Company and the
Subsidiaries as of the dates, and for the periods, indicated therein, and have
been prepared in accordance with GAAP, subject, in the case of the Unaudited
Interim Financial Statements, to the absence of footnotes required by GAAP and
to normal recurring year-end adjustments, the effect of which will not be
material to the consolidated financial condition, operating results or cash
flows of the Company and the Subsidiaries.

(c) Neither the Company nor any Subsidiary has any Liabilities, except for
(i) Liabilities identified as such in the “liabilities” column of the Unaudited
Interim Balance Sheet; (ii) accounts payable incurred and accrued by the Company
or any Subsidiary in the Ordinary Course of Business since the date of the
Unaudited Interim Balance Sheet; (iii) those Liabilities incurred in connection
with the execution of any of the Transactional Agreements which are not required
to be set forth in the Financial Statements in accordance with GAAP; and
(iv) Liabilities incurred in the Ordinary Course of Business that are not
required by GAAP to be reflected on a balance sheet and that are set forth on
Section 2.5(c) of the Company Disclosure Schedule.

2.6 Absence of Changes. Since the date of the Unaudited Interim Financial
Statements, there has not been, occurred or arisen any:

(a) transaction by the Company or any Subsidiaries except in the Ordinary Course
of Business;

(b) event or condition of any character that has had or is reasonably likely to
have a Company Material Adverse Effect;

(c) loss, damage or destruction to any of the Company’s assets or any
Subsidiary’s assets not covered by insurance;

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) (i) declaration, accruement, setting aside or payment of any dividend or
making any other distribution in respect of any shares of capital stock of the
Company or any Subsidiary, or (ii) repurchase, redemption or other acquisition
of any shares of capital stock or other securities of the Company or any
Subsidiary, except for the repurchase of shares of Company Common Stock from
employees, officers, directors, consultants or other persons performing services
for the Company pursuant to agreements under which the Company has the option to
repurchase such shares at cost upon the occurrence of certain events, such as
the termination of employment;

(e) sale or other issuance of any shares of Company Stock or any other
securities of the Company or any Subsidiary;

(f) modifications, amendments or changes to the certificate of incorporation or
bylaws, other charter documents or organizational documents of the Company or
any Subsidiary, and neither the Company nor any Subsidiary has effected or been
a party to any recapitalization, reclassification of shares, stock split,
reverse stock split or similar transaction;

(g) purchase or other acquisition any asset from any other Person by the Company
or any Subsidiary, other than in the Ordinary Course of Business;

(h) lease or license of any asset from any other Person by the Company or any
Subsidiary, other than in the Ordinary Course of Business;

(i) individual capital expenditures by the Company or any Subsidiary in excess
of $25,000;

(j) settlement of any Proceeding including any Governmental Audit or any
material development or discussions regarding any such settlement or
Governmental Audit;

(k) sale or other transfer, lease or license of any asset to any other Person by
the Company or any Subsidiary, other than to customers in the Ordinary Course of
Business;

(l) writing off as uncollectible, or establishment of any reserve with respect
to, any account receivable of the Company or any Subsidiary;

(m) pledge or hypothecation of any of asset of the Company or any Subsidiary,
and neither the Company nor any Subsidiary has otherwise permitted any of its
assets to become subject to any Encumbrance except for Permitted Encumbrances;

(n) loan or advance to any other Person by the Company or any Subsidiary,
including without limitation, any stockholder (excluding routine advances to
employees and consultants for expenses not exceeding $1,000 in any individual
case or $5,000 in the aggregate);

(o) (i) establishment or adoption of any Plan by the Company or any Subsidiary
or (ii) payment of any bonus or making of any profit sharing or similar payment
to, or increase the amount of the wages, salary, commissions, fringe benefits or
other compensation or remuneration payable to, any of the directors, officers or
employees of the Company and any Subsidiary, and neither the Company nor any
Subsidiary has adopted any compensation policies;

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(p) entering into, and neither the Company nor the assets owned or used by the
Company or any Subsidiary has become bound by, any Contract, other than in the
Ordinary Course of Business;

(q) amendment or termination of any Contract by which the Company or any
Subsidiary, or any of the assets owned or used by the Company or any Subsidiary,
is or was bound, or under which the Company or any Subsidiary has or had any
material rights or interest;

(r) borrowing or agreement to borrow by the Company or any Subsidiary; change in
the contingent obligations of the Company of any Subsidiary by way of guaranty,
endorsement, indemnity, warranty or otherwise; or grant of a mortgage or
security interest in any property of the Company or any Subsidiary (other than
endorsements of checks and indemnities and warranties entered into in the
Ordinary Course of Business);

(s) discharge of any Encumbrance or discharge or payment of any indebtedness or
other Liability other than the discharge or payment in the Ordinary Course of
Business of Liabilities reflected on or reserved against in the Unaudited
Interim Balance Sheet;

(t) forgive any indebtedness of the Company or any Subsidiary or otherwise
release or waiver of any right or claim;

(u) change in any methods of accounting or accounting practices of the Company
or any Subsidiary in any respect (except as required by GAAP);

(v) entry into any transaction by the Company or any Subsidiary or taking any
other action outside the Ordinary Course of Business; and

(w) agreement or commitment (in writing or otherwise) by the Company or any
Subsidiary, or any officer or employee on behalf of the Company or any
Subsidiary, to take any of the actions referred to in clauses (a) through
(v) above.

2.7 Title to Assets; Equipment; Real Property, Leases.

(a) Each of the Company and each Subsidiary own, and have good, valid and
marketable title to, all assets it purports to own, including (i) all assets
reflected on the Unaudited Interim Balance Sheet; (ii) all assets acquired by
the Company or any Subsidiary since the date of the Unaudited Interim Balance
Sheet; and (iii) all other assets reflected in the Company’s books and records
as being owned by the Company or any Subsidiary excluding inventory or other
assets sold or otherwise disposed of in the Ordinary Course of Business since
the date of the Unaudited Interim Balance Sheet. All of said assets are owned by
the Company or the Subsidiaries free and clear of any Encumbrances, except
Permitted Encumbrances.

(b) Section 2.7(b) of the Company Disclosure Schedule identifies all equipment,
furniture, fixtures, improvements and other tangible and intangible assets owned
by or leased to the Company and the Subsidiaries with a value in excess of
$1,000 individually or $5,000 in the aggregate.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) To the Knowledge of the Company, each asset identified in Section 2.7(b) of
the Company Disclosure Schedule (i) is free of defects and deficiencies and in
good condition and repair, consistent with its age and intended use (ordinary
wear and tear and obsolescence excepted); (ii) complies in all material
respects, and is being operated and otherwise used in material compliance, with
all applicable Legal Requirements; and (iii) is adequate in all respects for the
uses to which it is being put.

(d) Neither the Company nor any Subsidiary own any real property or any interest
in real property, including any leaseholds created under the real property
leases.

(e) Section 2.7(e) of the Company Disclosure Schedule identifies all tangible
personal property assets that are being leased or licensed to the Company or any
Subsidiary with respect to which annual lease or license payments exceed
$10,000.

2.8 Bank Accounts. Section 2.8 of the Company Disclosure Schedule accurately
sets forth, with respect to each account maintained by or for the benefit of the
Company or any Subsidiary at any bank or other financial institution:

(a) the name and location of the institution at which such account is
maintained;

(b) the name in which such account is maintained and the account number of such
account;

(c) a description of such account and the purpose for which such account is
used;

(d) the balance in such account as of the Closing Date; and

(e) the names of all individuals authorized to draw on or make withdrawals from
such account.

There are no safe deposit boxes or similar arrangements maintained by or for the
benefit of the Company or any Subsidiary.

2.9 Accounts Receivable. Section 2.9 of the Company Disclosure Schedule sets
forth an accurate and complete list of all accounts receivable existing as of
the date hereof. Each accounts receivable is:

(a) a valid and legally binding obligation of the account debtor enforceable in
accordance with its terms, free and clear of all Encumbrances, other than
Permitted Encumbrances, and to the Knowledge of the Company, not subject to
setoffs, adverse claims, counterclaims, assessments, defaults, prepayments,
defenses, and conditions precedent;

(b) a true and correct statement of the account for merchandise actually sold
and delivered to, or for services actually performed for and accepted by, such
account debtor; and

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) fully collectible and will be collected within sixty (60) days subject to
the bad debt reserve reflected on the Unaudited Interim Balance Sheet.

2.10 Accounts Payable. Section 2.10 of the Company Disclosure Schedule sets
forth an accurate and complete list of all accounts payable existing as of the
date hereof. Each accounts payable is:

(a) a valid and legally binding obligation of the Company or it subsidiaries
enforceable in accordance with its terms, free and clear of all Encumbrances
except Permitted Encumbrances, and not subject to setoffs, adverse claims,
counterclaims, assessments, defaults, prepayments, defenses, and conditions
precedent; and

(b) a true and correct statement of the account for merchandise actually
purchased and delivered to, or for services actually performed for and accepted
by, the Company or its subsidiaries.

2.11 Intellectual Property.

(a) Section 2.11(a) of the Company Disclosure Schedule sets forth all Registered
Intellectual Property Rights registered, applied for, or filed or issued in the
name of Company or any Subsidiary, or otherwise owned by Company or any
Subsidiary. No interference, opposition, reissue, reexamination, or other
similar proceeding is pending before any Government Body in which the ownership
of any such Registered Intellectual Property Right by the Company or any
Subsidiary, or the scope, validity, or enforceability of any such Registered
Intellectual Property Right, is being or has been contested or challenged. The
Company has no Knowledge of any facts that would render any such Registered
Intellectual Property Right invalid or unenforceable. Each of the Company and
each Subsidiary have made all filings and payments necessary to maintain all
such Registered Intellectual Property that are owned by the Company or any
Subsidiary. Each of the Company and each Subsidiary have recorded in a timely
manner all assignments to the Company or any Subsidiary of any such Registered
Intellectual Property owned by the Company or any Subsidiary with the relevant
Government Bodies.

(b) Section 2.11(a) of the Company Disclosure Schedule sets forth each contract
or agreement pursuant to which the Company has, as of the date of this
Agreement, granted to any other Person any license under, or other right or
interest in, any Company Intellectual Property.

(c) Section 2.11(a) of the Company Disclosure Schedule sets forth each contract
or agreement pursuant to which any other Person has, as of the date of this
Agreement, granted to the Company or any Subsidiary any license under, or other
right or interest in, any Intellectual Property or Intellectual Property Rights
other than any mass market, commercially available software provided to the
Company or any Subsidiary in the Ordinary Course of Business pursuant to
standard forms of “shrinkwrap” or “clipwrap” end user license agreements (the
“In-Licensed Intellectual Property”).

(d) All current and former employees, independent contractors and consultants of
the Company and each of its Subsidiaries have executed a Proprietary Information

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and Inventions Agreement substantially in the form attached as Exhibit E (the
“Proprietary Information and Inventions Agreement”), and all current and former
employees of the Company and each of its Subsidiaries have executed agreements
regarding non-competition, non-solicitation and non-contravention with respect
to the business of the Company. All such agreements constitute valid and binding
obligations of the Company or each of its subsidiaries and, to the Knowledge of
the Company, such person, fully enforceable in accordance with their respective
terms under all applicable laws. To the Knowledge of the Company, no such
employee, independent contractor or consultants is in violation thereof. Neither
the Company nor any of its subsidiaries believe it is or will be necessary to
utilize any inventions, trade secrets or proprietary information of any
employees, independent contractors or consultants of the Company or its
subsidiaries made prior to their employment or other engagement by the Company
or its subsidiaries, except for inventions, trade secrets or proprietary
information identified in Section 2.11(d) of the Company Disclosure Schedule,
which have been assigned or licensed to the Company or any Subsidiary. No
employee, independent contractor or consultant who has performed services
related to the Company’s business or any Subsidiary’s business has, or has
claimed in writing to have, any right, title, or interest in any Company
Intellectual Property.

(e) Each of the Company and each Subsidiary has taken reasonable steps in
accordance with normal industry practice to maintain the value and
confidentiality of and otherwise protect its rights in all of its trade secrets
and other material confidential information. To the Knowledge of Company, there
has been no misappropriation or other unauthorized use or disclosure of any such
trade secrets or other material confidential information by any other Person.

(f) Neither the operation of the Company’s business or any Subsidiary’s business
as currently conducted or currently proposed by the Company to be conducted in
the future, nor the Company’s use or exploitation or any Subsidiary’s use or
exploitation of Intellectual Property Rights or Intellectual Property in
connection therewith, violates or infringes any Intellectual Property Rights of
any other Person. Neither the Company nor any of its subsidiaries has at any
time received any notice or other communication (in writing or otherwise) of any
actual, alleged, possible or potential infringement of any Intellectual Property
Right of any other Person. To the Company’s Knowledge, no Person is infringing,
and no Intellectual Property Rights or Intellectual Property owned or used by
any other Person infringes or conflicts with, any Company Intellectual Property.
Except for any mass market, commercially available software provided to end user
customers in the ordinary course of business pursuant to Company’s standard form
of “shrinkwrap” or “clickwrap” end user license agreement, neither the Company
nor any Subsidiary has entered into any agreement to indemnify any other Person
for amounts in excess of the contract value against any charge of infringement,
misappropriation or other conflict with respect to any Intellectual Property
Rights or Intellectual Property.

(g) There are no agreements requiring the Company or any Subsidiary to pay
royalties, honoraria, fees or other payments to any Person by reason of the
ownership, use, license, sale or disposition of any Company Intellectual
Property.

(h) The Company Intellectual Property and In-Licensed Intellectual Property
includes all Intellectual Property Rights and Intellectual Property necessary to
conduct their

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

business to the same extent and in the same manner as currently conducted. Such
ownership or right to use, and to license others to use, are free and clear of,
and without liability under, all claims and right of any Person (other than the
licensor, and, to the Company’s Knowledge, any claims and rights of any Person
against such licensors).

2.12 Contracts.

(a) Section 2.12(a) of the Company Disclosure Schedule lists all of the Company
Contracts.

(b) Each Company Contract is valid and in full force and effect, and is
enforceable by the Company or any Subsidiary, as applicable, in accordance with
its material terms, except as enforceability may be limited by bankruptcy and
other similar laws and general principles of equity.

(c) Neither the Company nor any of its subsidiaries nor, to the Company’s
Knowledge, any other party to a Company Contract is in default under any Company
Contract except for any default that would not have a Company Material Adverse
Effect. No event has occurred, and, to the Company’s Knowledge, no circumstance
or condition exists, that would be reasonably likely to (with or without notice
or lapse of time) (i) result in a violation or breach of any of the provisions
of any Company Contract, (ii) give any Person the right to declare a default or
exercise any remedy or hinder any Company Contract, (iii) give any Person the
right to accelerate the maturity or performance of any Company Contract, or
(iv) give any Person the right to cancel, terminate or modify any Company
Contract except for the passage of time. Neither the Company nor any of its
subsidiaries has waived any of its rights under any Company Contract.

(d) (i) Neither the Company nor any of its subsidiaries is a guarantor of and
has otherwise agreed to cause, insure or become liable for, and has pledged any
of its assets to secure, the performance or payment of any obligation or other
Liability of any other Person; and (ii) neither the Company nor any of its
subsidiaries has ever been a party to or bound by any joint venture agreement,
partnership agreement, profit sharing agreement, cost sharing agreement, loss
sharing agreement or similar Contract.

(e) To the Knowledge of the Company, the Company’s performance under the Company
Contracts will not result in any violation of or failure to comply with any
Legal Requirement.

(f) There are no proposed Contracts as to which any bid, offer, written
proposal, term sheet or similar document has been submitted or received by the
Company or any Subsidiary that would commit the Company or any Subsidiary to
deliver goods or provide services with a value in excess of $5,000 and is
outstanding.

(g) Neither the Company nor any Subsidiary has provided under any Contract or
otherwise any express or implied warranty to any Person with respect to any
product or service provided by the Company or any Subsidiary.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) No party to any Company Contract has notified the Company or any Subsidiary
or made a claim to the effect that the Company or any Subsidiary has failed to
perform a material obligation thereunder. In addition, to the Knowledge of each
of the Company and each Subsidiary, there is no plan, intention or indication of
any contracting party to any Company Contract to cause the termination,
cancellation or modification of such Contract or to reduce or otherwise change
its activity thereunder so as to adversely affect the benefits derived or
expected to be derived therefrom by the Company or any Subsidiary.

2.13 Compliance With Legal Requirements.

(a) Each of the Company and each Subsidiary (i) are in compliance with each
Legal Requirement that is applicable to it or its products or to the conduct of
its business or the ownership or use of any of its assets and (ii) have
established a system of controls and procedures, including those related to
billing, use of subcontractors and related matters, which are in full compliance
with the requirements of each Governmental Body that does business with the
Company or any Subsidiary except in the case of subsections (i) and (ii) above
for any noncompliance that would not have a Company Material Adverse Effect.

(b) To the Knowledge of the Company, no event has occurred, and no condition or
circumstance exists, that likely would (with or without notice or lapse of time)
constitute or result directly or indirectly in a violation by the Company or its
subsidiaries of, or a failure on the part of the Company or its subsidiaries to
comply with, any Legal Requirement, except such violations or failures as would
not have a Company Material Adverse Effect.

(c) Neither the Company nor any of its subsidiaries has received any notice or
other communication (in writing or otherwise) from any Governmental Body, or any
other Person, regarding (i) any actual, alleged, possible or potential violation
of, or failure to comply with, any Legal Requirement or (ii) any actual,
alleged, possible or potential obligation on the part of the Company or any
Subsidiary to undertake, or to bear all or any portion of the cost of, any
cleanup or any remedial, corrective or response action of any nature.

(d) To the Company’s Knowledge, there does not exist (i) any significant
deficiency in the design or operation of internal controls which could adversely
affect the Company’s or any Subsidiary’s ability to record, process, summarize
and report financial data (the “Internal Controls”) nor any material weaknesses
in the Internal Controls; or (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s Internal Controls or in any Subsidiary’s Internal Controls.

(e) Since January 1, 2002, there has been no change in the Company’s Internal
Controls or any Subsidiary’s ability, including any corrective actions with
regard to significant deficiencies and material weaknesses.

(f) Each of the Company and each Subsidiary are in full compliance with its
ethics policy, if any, and no waivers contrary to the ethics policy, exist.

(g) Each of the Company and each Subsidiary have obtained all necessary
clearances and are otherwise in full compliance with all requirements of the
Defense Security Service (DSS).

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.14 Governmental Authorizations; Compliance with Reporting Standards. Each of
the Company and each Subsidiary has all licenses, permits, franchises, orders or
approvals of any federal, state, local or foreign governmental or regulatory
body required for the conduct of the business of each of the Company and each
Subsidiary, except where not having such license, permit, franchise, order or
approval would not result in a Company Material Adverse Effect; all are in full
force and effect; and no proceeding is pending or, to the Knowledge of the
Company, threatened to revoke or limit any of the foregoing. Each of the Company
and each Subsidiary has duly and timely filed (i) all patent clearance reports
which are necessary or desirable to protect the rights of the Company and its
Subsidiaries in Intellectual Property, (ii) its 2006 budget related to the
establishment of its provisional rates, (iii) all documents necessary to qualify
the Company and its Subsidiaries as a “small business” and to otherwise qualify
for an exemption from the cost accounting standards (“CAS”) regulations (which
exemption the Company and its Subsidiaries expect to continue in full force and
effect following the Closing).

2.15 Tax Matters.

(a) Each Tax required to have been paid, or claimed by any Governmental Body to
be payable, by the Company or any Subsidiary (whether pursuant to any Tax Return
or otherwise) has been duly paid in full on a timely basis. Any Tax required to
have been withheld or collected by the Company or any Subsidiary has been duly
withheld and collected, and (to the extent required) each such Tax has been paid
to the appropriate Governmental Body. Each of the Company and each Subsidiary
has complied with all information and backup withholding requirements, including
maintenance of required records with respect thereto, in connection with amounts
paid over or owing to any employee, creditor, independent contractor, or other
third party. There are no liens on any of the assets of the Company or any
Subsidiary with respect to Taxes, other than liens for Taxes not yet due and
payable or for Taxes being contested in good faith and for which appropriate
reserves have been established.

(b) All Tax Returns required to be filed by or on behalf of the Company and its
subsidiaries on or prior to the Effective Time (“Company Returns”) (i) have been
or will be filed when due, and (ii) have been, or will be when filed, accurately
and completely prepared in compliance with all applicable Legal Requirements.
All amounts shown on the Company Returns to be due on or before the date hereof,
and all amounts otherwise payable in connection with the Company Returns on or
before the date hereof, have been paid. The Company has made available to
Acquiror accurate and complete copies of Company Returns filed by the Company
and its subsidiaries. Neither the Company nor any of its subsidiaries does
business in or derives income from any state, local, territorial or foreign
taxing jurisdiction other than those for which all Tax Returns have been
furnished to Acquiror.

(c) The liability of the Company and its subsidiaries for unpaid Taxes for all
periods ending on or before the date of the Financial Statements does not, in
the aggregate, exceed the amount of the current liability accruals for Taxes
(excluding reserves for deferred taxes) reported in the Financial Statements.
The Company has established in the Ordinary Course of Business reserves for the
payment of all Taxes of the Company and its Subsidiaries for all periods since
the date of the Financial Statements and has disclosed the dollar amount of such
reserves to the Acquiror.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) No examination or audit of any Company Return has been conducted by any
Governmental Body, nor is any such examination or audit in process, pending or,
to the Knowledge of the Company, threatened. The Company has delivered to
Acquiror accurate and complete copies of all audit reports and similar documents
relating to Company Returns. No extension or waiver of the limitation period
applicable to any of the Company Returns or Taxes of the Company or any
Subsidiary has been granted (by the Company or any other Person) that are still
in effect, and no such extension or waiver has been requested from the Company
or any Subsidiary.

(e) No claim or other Proceeding is pending, or, to the Knowledge of the
Company, has been threatened, against or with respect to the Company or any
Subsidiary in respect of any Tax. There are no unsatisfied Liabilities for Taxes
with respect to any notice of deficiency or similar document received by the
Company or any Subsidiary. Neither the Company nor any Subsidiary has received a
notice that a Company Return has not been filed or that Taxes required to be
paid by it have not been paid. The Company has not been, nor will be prior to
the Effective Time, required to include any adjustment in taxable income for any
tax period (or portion thereof) pursuant to Section 481 or 263A of the Code or
any comparable provision under state or foreign Tax laws as a result of
transactions or events occurring, or accounting methods employed, prior to the
Closing. The Company is in compliance with the terms and conditions of any
applicable Tax exemptions, Tax agreements or Tax orders of any Governmental Body
to which it may be subject or which it may have claimed, and the transactions
contemplated by this Agreement will not have any adverse effect on such
compliance.

(f) Neither the Company nor any of its subsidiaries has entered into any
compensatory agreement or arrangement or Contract with respect to the
performance of services which payment thereunder would result in a nondeductible
expense to the Company or its Subsidiaries pursuant to Section 280G of the Code
or an excise tax to the recipient of such payment pursuant to Section 4999 of
the Code. The Company is not a party to, or otherwise obligated under, any
contract, agreement, plan or arrangement that provides for the gross-up of Taxes
imposed by Section 409A(a)(1)(B) or 4999 of the Code.

(g) Neither the Company nor any of its subsidiaries is liable for Taxes incurred
by any individual, trust, corporation, partnership or other entity other than
Company and its subsidiaries, either as a transferee or successor or pursuant to
Treasury Regulations Section 1.1502-6, or pursuant to any other provision of
federal, state, foreign or local law or regulation (including any arrangement
for group consortium relief or similar arrangement). Neither the Company nor any
of its subsidiaries is, or has ever been, a party to or bound by any tax
indemnity agreement, tax sharing agreement, tax allocation agreement or similar
Contract.

(h) Neither the Company nor any of its subsidiaries is a party to any joint
venture, partnership or other arrangement or contract which could be treated as
a partnership for United States federal income tax purposes.

(i) Neither the Company nor any of its subsidiaries has a permanent
establishment in any foreign country, as defined in any applicable Tax treaty or
convention between the United States of America and such foreign country.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) Neither the Company nor any of its subsidiaries is a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
and neither the Company nor any of its subsidiaries has been a United States
real property holding corporation within the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code. Acquiror is not required to withhold Tax
on the purchase of the stock of the Company by reason of Section 1445 of the
Code.

(k) Neither the Company nor any of its subsidiaries has been a “distributing
corporation” or a “controlled corporation” with respect to a transaction
intended to be governed by Section 355 of the Code.

(l) The Company does not have a net operating loss or other Tax attribute
presently subject to limitation under Code Section 382, 383, or 384, or the U.S.
federal consolidated return regulations.

(m) Neither the Company nor any of its subsidiaries has been a party to any
“reportable transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b), any “confidential corporate tax shelter” within the meaning
of Treasury Regulations Section 301.6111-2, or any “potentially abusive tax
shelter” within the meaning of Treasury Regulations Section 301.6112-1(b).
Company and each of its subsidiaries have disclosed on the Company Returns all
positions taken therein that could give rise to a substantial understatement
penalty within the meaning of Section 6662 of the Code.

(n) Each of the Company and each Subsidiary at all times have been in compliance
with and have utilized the arm’s length standard for course of dealing
transactions applicable to controlled taxpayers as contemplated in Section 482
of the Code, the Treasury Regulations promulgated thereunder and any analogous
provision of state, local or foreign Tax law. Each of the Company and each
Subsidiary have properly and in a timely manner documented its respective
transfer pricing methodology as required by Section 6662(e) (and any related
sections) of the Code, the Treasury Regulations promulgated thereunder and any
analogous provisions of state, local or foreign Tax law.

2.16 Employee and Labor Matters.

(a) Section 2.16(a) of the Company Disclosure Schedule accurately sets forth,
with respect to each employee of each of the Company and each Subsidiary
(including any employee who is on a leave of absence or on temporary layoff
status) (i) the name of such employee and the date as of which such employee was
originally hired; (ii) such employee’s title; (iii) such employee’s annualized
base salary, target bonus and other compensation, if applicable, as of the date
of this Agreement; (iv) each Plan (as defined in Section 2.17 hereof) in which
such employee participates or is eligible to participate; and (v) any
Governmental Authorization that is held by such employee and that is used in
connection with the Company’s business or any Subsidiary’s business.

(b) Section 2.16(b) of the Company Disclosure Schedule contains a list of
individuals who are currently performing services for the Company or any
Subsidiary and are classified as “consultants” or “independent contractors,” and
the respective compensation of each such “consultant” or “independent
contractor.”

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Neither the Company nor any of its Subsidiaries is a party to or bound by
any employment agreement or any union contract, collective bargaining agreement
or similar Contract, or any other Contract to provide severance payments or
benefits to any employee upon termination of employment.

(d) Neither the Company nor any of its Subsidiaries has ever been a party to or
bound by any Contract that creates or grants to any Person, or provides for the
creation or grant of, any stock appreciation right, phantom stock right or
similar right or interest.

(e) The employment of each of the Company’s and any Subsidiary’s employees is
terminable by the Company or such Subsidiary, respectively, at will without any
penalty or severance obligation to Company or such Subsidiary. The Company has
delivered to Acquiror accurate and complete copies of all employee manuals and
handbooks, policy statements and employment agreements relating to the
employment of the current employees of the Company.

(f) To the Knowledge of the Company (i) no employee or consultant of the Company
or any Subsidiary intends to terminate his or her employment or service with the
Company or such Subsidiary and neither the Company nor any Subsidiary has a
present intention to terminate the employment of any employee or the service of
any consultant; (ii) to the Company’s Knowledge, no employee or consultant of
the Company or any Subsidiary has received in the last two (2) years, nor is
currently considering, an offer to join a business that likely would be
competitive with the Company’s business; and (iii) no employee or consultant of
the Company or any Subsidiary is a party to or is bound by any confidentiality
agreement, noncompetition agreement or other Contract (with any Person) that
likely would have an adverse effect on (A) the performance by such employee or
consultant of any of his or her duties or responsibilities as an employee or
consultant of the Company or any Subsidiary, or (B) the Company’s business or
operations.

(g) To the Company’s Knowledge, no employee who is a party to any proprietary
information, confidentiality, noncompetition, employment or similar agreement
with any third party is in breach of such agreement.

(h) Neither the Company nor any Subsidiary has engaged, or ever been engaged, in
any unfair labor practice (as defined under the National Labor Relations Act or
any comparable law in any jurisdiction outside the United States of America).
There has never been any slowdown, work stoppage, labor dispute or union
organizing activity, or any similar activity or dispute, affecting the Company
or any Subsidiary or any of their employees while employed by the Company or
such Subsidiary. There is not now pending, and to the Knowledge of the Company
no Person has threatened to commence, any such slowdown, work stoppage, labor
dispute or union organizing activity or any similar activity or dispute, nor has
any event occurred, nor does any condition or circumstance exist, that likely
would directly or indirectly give rise to or provide a basis for the
commencement of any such slowdown, work stoppage, labor dispute or union
organizing activity or any similar activity or dispute. Company and each

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary have complied in all material respects with all contractual
obligations and Legal Requirements relating to the employment of individuals,
immigration, equal employment opportunity, nondiscrimination, wages (including
but not limited to the proper classification of as exempt or non-exempt and the
payment of any overtime), worker classifications (including proper
classification of any independent contractors or consultants), hours, benefits,
collective bargaining, the payment of social security and similar Taxes,
occupational safety and health, workers’ compensation, leaves of absence, and
layoffs and plant closing (including but not limited to any obligations under
the Worker Readjustment and Notification Act, 29 U.S.C. § 2101 or any other
comparable law in any jurisdiction outside the United States of America). Except
as set forth in Company Disclosure Schedule 2.16(h), there has not been, there
is not presently existing, and to Company’s Knowledge there is not threatened
any Proceeding against or affecting Company or any Subsidiary relating to the
alleged violation of any contractual obligation or Legal Requirement pertaining
to labor relations or employment matters, including any charge or complaint
filed by an employee or union with the National Labor Relations Board, the Equal
Employment Opportunity Commission, or any comparable Governmental Body,
organizational activity, or any other labor or employment dispute or litigation
against or affecting Company or any Subsidiary.

(i) Each employee of the Company or any Subsidiary is in compliance with all
applicable visa and work permit requirements. No visa or work permit held by an
employee of the Company or any Subsidiary will expire during the one year period
beginning at the date of this Agreement.

2.17 Benefit Plans; ERISA.

(a) Section 2.17(a) of the Company Disclosure Schedule lists all written
(i) Employee Benefit Plans of each of the Company and each Subsidiary,
(ii) employment agreements, including, but not limited to, any individual
benefit arrangement, policy or practice with respect to any current or former
employee, consultant or director of the Company or any Subsidiary or any ERISA
Affiliate, and (iii) other employee benefit, bonus or other incentive
compensation, stock option, stock purchase, stock appreciation, severance pay,
lay-off or reduction in force, change in control, sick pay, vacation pay, salary
continuation, retainer, leave of absence, educational assistance, service award,
employee discount, fringe benefit plans, arrangements, policies or practices,
whether legally binding or not, which the Company or any Subsidiary or any ERISA
Affiliate maintains, contributes to or has any obligation to or liability for
(collectively, the “Plans”).

(b) None of the Plans is a Defined Benefit Plan, and neither the Company nor any
Subsidiary nor any ERISA Affiliate has ever sponsored, maintained or contributed
to, or ever been obligated to contribute to, a Defined Benefit Plan.

(c) None of the Plans is a Multiemployer Plan, and neither the Company nor any
Subsidiary nor any ERISA Affiliate has ever contributed to, or ever been
obligated to contribute to, a Multiemployer Plan.

(d) Neither the Company nor any Subsidiary maintains, contributes to, or has any
obligations under any plan, program, or agreement that provides health or other
welfare

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

benefits to any employees, former employees, or their beneficiaries after their
termination of employment (except for continuation of coverage through the end
of the month in which such termination occurs) or retirement except as required
under Section 4980B of the Code and Sections 601 through 608 of ERISA or similar
applicable state law.

(e) Each Plan that is an Employee Benefit Plan complies in all material respects
by its terms and in operation with the requirements provided by any and all
statutes, orders or governmental rules or regulations currently in effect and
applicable to the Plan, including but not limited to ERISA and the Code.

(f) Benefits under each Plan that is an “employee welfare benefit plan” (within
the meaning of Section 3(1) of ERISA and excluding any severance or termination
pay programs) are provided exclusively through insurance contracts or policies
issued by an insurance company, health maintenance organization, or similar
organization unrelated to the Company or any Subsidiary or any ERISA Affiliate,
the premiums for which are paid directly by the employer or employee
organization from its general assets or partly from its general assets and
partly from contributions by its employees. No insurance policy or contract
relating to any such Plan requires or permits retroactive increase in premiums
or payments due thereunder.

(g) All reports, forms and other documents required to be filed with any
Governmental Body or furnished to employees with respect to any Plan (including
without limitation, summary plan descriptions, Forms 5500 and summary annual
reports) have been timely filed or furnished and are accurate in all material
respects.

(h) Each Plan that is intended to be qualified under Section 401(a) of the Code
(and any related trust intended to be exempt from tax under Section 501(a) of
the Code) is the subject of a favorable IRS determination, notification, or
opinion letter issued after January 1, 1997 and has been timely amended, adopted
and administered in all material respects in compliance with the applicable
provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001 and
subsequent legislation enacted through the date hereof, and Section 501 of the
Code. To Company’s Knowledge, nothing has occurred since the issuance of the
IRS’s most recent favorable determination letter (or opinion or notification
letter, if applicable) that could reasonably be expected to adversely affect the
qualification of such Plan or the tax exempt status of its related trust.
Company has provided Acquiror with the most recent determination, opinion or
notification letter (as applicable) the Internal Revenue Service has issued
relating to each such Plan.

(i) All contributions for all periods ending prior to the Closing (including
periods from the first day of the current plan year to the Closing) have been
made prior to the Closing by the Company or any Subsidiary or the applicable
ERISA Affiliate, except contributions for the payroll periods ending during the
month in which the Closing occurs.

(j) All insurance premiums required to be paid by the Company, any Subsidiary or
any ERISA Affiliates have been paid in full, subject only to normal
retrospective adjustments in the ordinary course, with regard to the Plans for
coverage months ending on or before the Closing.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) With respect to each Plan:

(i) no prohibited transactions (as defined in Section 406 or 407 of ERISA or
Section 4975 of the Code) have occurred for which a statutory exemption is not
available;

(ii) no action or claims (other than routine claims for benefits made in the
ordinary course of Plan administration for which Plan administrative review
procedures have not been exhausted) are pending, threatened or imminent against
or with respect to the Plan, any employer who is participating (or who has
participated) in any Plan or any fiduciary (as defined in Section 3(21) of
ERISA) of the Plan which would have a Company Material Adverse Effect;

(iii) Neither the Company nor any fiduciary of the Company or any Subsidiary has
any Knowledge of any facts which could reasonably be expected to give rise to
any such action or claim; and

(iv) there are no audits, inquiries, investigations, or proceedings pending or,
to the Knowledge of the Company, any Subsidiary or any ERISA Affiliate,
threatened by any Governmental Body with respect to any Plan.

(l) Each of the Plans provides that it may be amended or terminated at any time
except with respect to benefits protected under Section 411(d) of the Code. None
of the Plans are subject to any surrender fees, deferred sales charges,
commissions, or other fees upon termination other than the normal and reasonable
administrative fees associated with its amendment, transfer or termination. No
action or omission of the Company, any Subsidiary, or any of their respective
directors, officers, employees, or agents in any way restricts, impairs or
prohibits Company or any successor thereto from amending, merging, or
terminating any Plan in accordance with the express terms of any such Plan and
applicable law.

(m) To Company’s Knowledge, (i) each Plan that is a “nonqualified deferred
compensation plan” (within the meaning of Section 409(A(d)(1) of the Code) has
been operated in good faith compliance with Section 409A of the Code, IRS Notice
2005-1, Proposed Regulations issued under Code Section 409A, Fed. Reg. Vol. 70,
No. 191, p. 57984 (10/4/2005), and any subsequent guidance relating thereto; and
(ii) no additional Tax under Section 409A(a)(1)(B) of the Code has been or is
reasonably expected to be incurred by a participant in any such Plan.
Section 2.17(m) of the Company Disclosure Schedule lists each such nonqualified
deferred compensation plan.

(n) Neither the Company nor any Subsidiary nor any ERISA Affiliate has any
liability or is threatened with any liability (whether joint or several) (i) for
any excise tax imposed by Sections 4971, 4975, 4976, 4977 or 4979 of the Code,
or (ii) for a fine under Section 502 of ERISA.

(o) True, correct and complete copies of all documents creating or evidencing
any Plan listed in the Company Disclosure Schedule including (without
limitation) (i) all amendments thereto and all related trust documents,
administrative service agreements, group annuity contracts, group insurance
contracts, and policies pertaining to fiduciary liability insurance covering the
fiduciaries for each Plan; (ii) all Internal Revenue Service determination,

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

opinion, notification and advisory letters, and all applications and
correspondence to or from the Internal Revenue Service or the Department of
Labor with respect to any such application or letter; (iii) all written
communications to any employee or employees relating to any Plan and any
proposed Plans, in each case, relating to any amendments, terminations,
establishments, increases or decreases in benefits, acceleration of payments or
vesting schedules or other events which would result in any material liability
to the Company or any Subsidiary received by employees in the last three
(3) years; (iv) all material correspondence to or from any governmental agency
relating to any Plan since January 1, 2002; (v) all COBRA forms and related
notices provided since January 1, 2002 (or such forms and notices as required
under comparable law); (vi) nondiscrimination test reports for each applicable
Plan for the last three (3) years; (vii) all registration statements, annual
reports (Form 11-K and all attachments thereto) and prospectuses prepared in
connection with each Plan for the last three (3) years; and (viii) all reports,
forms and other documents required to be filed with any Governmental Body in the
last three (3) years (including, without limitation, summary plan descriptions,
Forms 5500 and summary annual reports for all plans subject to ERISA) have been
delivered to Acquiror. There are no negotiations, demands or proposals which are
pending or have been made which concern matters now covered, or that would be
covered, by the type of agreements listed in the Company Disclosure Schedule.

(p) All expenses and liabilities relating to all of the Plans described in the
Company Disclosure Schedule have been, and will on the Closing be fully and
properly accrued on the Company’s books and records and disclosed in accordance
with GAAP and in Plan financial statements.

2.18 Environmental Matters. Each of the Company and each Subsidiary are and have
been at all times in compliance in all material respects with all Environmental
Laws. Each of the Company and each Subsidiary have now and at all times have had
all the necessary permits required under Environmental Laws for the operation of
its business, and are not and have not been in violation of any of the terms and
conditions of any of its permits except for the lack of any permits or
violations that would not have a Company Material Adverse Effect. Neither the
Company nor any Subsidiary has received any notice or other communication (in
writing or otherwise) that alleges that the Company or any Subsidiary is not in
compliance with any Environmental Law. Neither the Company nor any Subsidiary
has generated, manufactured, produced, transported, imported, used, treated,
refined, processed, handled, stored, discharged, released, or disposed of any
Hazardous Materials (whether lawfully or unlawfully) at any of the properties
occupied or controlled by the Company or any Subsidiary on or at any time prior
to the date hereof other than common household and office products in de minimis
quantities. To the Company’s Knowledge, there are not and have not been any
releases or threatened releases of any Hazardous Materials in any quantity
(other than common household and office products in de minimis quantities) at,
on, or from any of the properties occupied or controlled by the Company or any
Subsidiary, and to the Knowledge of the Company (a) there are no circumstances
that may prevent or interfere with the Company’s or any Subsidiary compliance
with any Environmental Law and (b) no former owner or user of the properties
occupied or controlled by the Company or any Subsidiary engaged in any type of
manufacturing or commercial activity which might be reasonably expected to
generate, manufacture, produce, transport, import, use, treat, refine, process,
handle, store, discharge, release, or dispose of any Hazardous Materials
(whether lawfully or unlawfully) on properties occupied or controlled by the
Company or any Subsidiary.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.19 Sale of Products; Performance of Services. Neither the Company nor any
Subsidiary has made any express warranties or guarantees relating to its
products or services that are in effect as of the date hereof. No customer or
other Person has ever asserted or threatened to assert any claim against the
Company or any Subsidiary (i) under or based upon any warranty provided by or on
behalf of the Company or any Subsidiary, or (ii) under or based upon any other
warranty relating to any product sold by the Company or any Subsidiary or any
services performed by the Company or any Subsidiary. To the Knowledge of the
Company, no event has occurred, and no condition or circumstance exists, that
would be reasonably likely to (with or without notice or lapse of time) directly
or indirectly give rise to or serve as a basis for the assertion of any such
claim.

2.20 Insurance. Each of the Company and each Subsidiary maintains with third
parties policies of fire and casualty, liability and other forms of insurance in
such amounts, with such deductibles and retained amounts, and against such risks
and losses, as are customarily carried by Persons conducting businesses or
owning assets similar in type and size to those of Company and the Subsidiaries,
including without limitation all legally required workers’ compensation
insurance and casualty, fire and general liability insurance. There is no claim
pending under any of such policies or bonds as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or bonds.
All premiums due and payable under all such policies and bonds have been timely
paid, and each of the Company and each Subsidiary are otherwise in compliance
with the terms of such policies and bonds and all such policies are in full
force and effect. The Company has no Knowledge of any threatened termination of,
or material premium increase with respect to, any of such policies.

2.21 Related Party Transactions.

(a) To the Company’s Knowledge, no Related Party has, and no Related Party has
at any time had, any direct or, except as a stockholder of the Company, indirect
interest of any nature in any asset used in or otherwise relating to the
business of the Company or any Subsidiary;

(b) No Related Party is, or has been indebted to the Company or any Subsidiary;

(c) To the Company’s Knowledge, no Related Party has entered into, or has had
any direct or indirect financial interest in, any Contract, transaction or
business dealing of any nature involving the Company or any Subsidiary and no
such Contract, transaction or business dealing of any nature is necessary to
operate the business of each of the Company and each Subsidiary as it is
currently conducted;

(d) To the Company’s Knowledge, no Related Party is competing, or has at any
time competed, directly or indirectly, with the Company in any market served by
the Company or any Subsidiary;

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) To the Company’s Knowledge, no Related Party has any claim or right against
the Company or any Subsidiary; and

(f) To the Company’s Knowledge, no event has occurred, and no condition or
circumstance exists, that likely would (with or without notice or lapse of time)
directly or indirectly give rise to or serve as a basis for any claim or right
in favor of any Related Party against the Company or any Subsidiary.

(g) To the Company’s Knowledge, no Related Party has engaged in any purchase,
sale or other transaction in the common stock of Acquiror since January 1, 2006.

2.22 Proceedings; Orders.

(a) There is no pending Proceeding, and to the Knowledge of the Company, no
Person has threatened to commence any Proceeding (i) that involves the Company
or any Subsidiary or that otherwise relates to or reasonably likely would affect
the Company’s or any Subsidiary’s business or any of the assets owned or used by
the Company or any Subsidiary (whether or not the Company or any Subsidiary is
named as a party thereto); or (ii) that challenges, or that may have the effect
of preventing, delaying, making illegal or otherwise interfering with, any of
the Transactions. To the Knowledge of the Company, no event has occurred, and no
claim, dispute or other condition or circumstance exists, that likely would
directly or indirectly give rise to or serve as a basis for the commencement of
any such Proceeding.

(b) No Proceeding has ever been commenced by or against the Company or any
Subsidiary, and no Proceeding otherwise involving or relating to the Company or
any Subsidiary has been pending or, to the Company’s Knowledge, threatened at
any time.

(c) There is no Order to which the Company or any Subsidiary, or any of the
assets owned or used by the Company or any Subsidiary, is subject.

(d) To the Knowledge of the Company, no Principal Stockholder, officer or
employee of the Company or any Subsidiary is or was subject to any Order that
prohibits or prohibited such officer or employee from engaging in or continuing
any conduct, activity or practice relating to the Company’s and each of the
Subsidiaries’ business.

(e) There is no Order, or to the Knowledge of the Company, proposed Order that,
if issued or otherwise put into effect, (i) likely would have a material adverse
effect on the ability of the Company to comply with or perform any covenant or
obligation under this Agreement or any of the other Transactional Agreements or
(ii) likely would have the effect of preventing, delaying, making legal or
otherwise interfering with any of the Transactions.

(f) The Company has delivered to Acquiror a true, correct and complete copy of
(i) the results of each Governmental Audit of the Company for 2004 and 2005 (to
the extent completed and delivered to the Company) together will all related
correspondence or other written communications to or from the Company regarding
such audit, (ii) all patent clearance reports, (iii) all notices of disbarment
or suspension with respect to Contracts from a Governmental Body, (iv) each
deficiency letter or findings letter received by the Company or any of its
Subsidiaries and (v) all current cost and processing data certifications related
to the Company’s status as a sole source supplier.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.23 Non-Contravention; Consents. Except as set forth in Section 2.23 of the
Company Disclosure Schedule, neither the execution and delivery of this
Agreement or the other Transactional Agreements to which the Company or a
Principal Stockholder is a party, nor the consummation or performance of any of
the Transactions, will directly or indirectly (with or without notice or lapse
of time):

(a) contravene, conflict with or result in a violation of (i) any of the
provisions of the Company’s or any Subsidiary charter documents, or (ii) any
resolution adopted by the stockholders, the Company’s board of directors or any
committee of the Company’s board of directors, if any;

(b) to the Knowledge of the Company, contravene, conflict with or result in a
violation of, or give any Governmental Body or other Person the right to
challenge any of the Transactions or to exercise any remedy or obtain any relief
under, any Legal Requirement or any Order to which the Company or any
Subsidiary, or any of the assets owned or used by the Company or any Subsidiary,
is subject;

(c) cause the Company or any Subsidiary to become subject to, or to become
liable for the payment of, any Tax;

(d) cause any of the assets owned or used by the Company or any Subsidiary to be
reassessed or revalued by any taxing authority or other Governmental Body;

(e) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by the Company or any Subsidiary or any of their employees or that
otherwise relates to the Company’s or any Subsidiary’s business or to any of the
assets owned or used by the Company;

(f) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any of the Company Contracts;

(g) give any Person the right to (i) declare a default or exercise any remedy
under any Company Contract (including any release of source code),
(ii) accelerate the maturity or performance of any Company Contract, or
(iii) cancel, terminate or modify any Company Contract;

(h) give any Person the right to any payment by the Company or any Subsidiary or
give rise to any acceleration or change in the award, grant, vesting or
determination of options, warrants, rights, severance payments or other
contingent obligations of any nature whatsoever of the Company or any Subsidiary
in favor of any Person, in any such case as a result of the change in control of
the Company or otherwise resulting from the Transactions; or

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) result in the imposition or creation of any Encumbrance upon or with respect
to any asset owned or used by the Company or any Subsidiary.

Except for the filing of the Articles of Merger with the Secretary of State of
Maryland, neither the Company nor any Subsidiary will be required to make any
filing with or give any notice to, or obtain any Consent from, any Person in
connection with the execution and delivery of this Agreement and the other
Transactional Agreements or the consummation or performance of any of the
Transactions. As of the Effective Time, such filings, notices and Consents as
specifically indicated on Section 2.23 of the Company Disclosure Schedule will
have been duly made, given or obtained and are in full force and effect, other
than those which by their nature are required to be made, given or obtained
after the execution of this Agreement, all of which shall be made, given or
obtained within the time required therefor.

2.24 Customers and Suppliers.

(a) Customers. To the Company’s Knowledge, there has not been any material
adverse change in the business relationship of the Company or any Subsidiary
with any material customer who accounted for more than five percent (5%) of the
Company’s gross sales during the period from January 1, 2004 to date hereof.
Section 2.24(a) of the Company Disclosure Schedule sets forth an accurate and
complete:

(i) list of the customers of the Company who accounted for ninety percent
(90%) or more of the Company’s revenue for each of the last three (3) fiscal
years,

(ii) breakdown of the revenues received from each such customer for each of the
last three (3) fiscal years, and

(iii) breakdown of all customer deposits in an amount greater than $5,000 held
by the Company as of the date of this Agreement.

(b) Suppliers. To the Company’s knowledge, there has not been any material
adverse change in the business relationship of the Company or any Subsidiary
with any material supplier, sole source supplier or any supplier from whom the
Company purchased more than five percent (5%) of the total goods or services
which it purchased during the period from January 1, 2004 to the date hereof.
Section 2.24(b) of the Company Disclosure Schedule sets forth an accurate and
complete:

(i) list of all active suppliers of the Company (e.g., suppliers who have any
continuing obligations to the Company or who are owed any payments from the
Company),

(ii) breakdown of the amounts paid to each such supplier for each of the last
three (3) fiscal years,

(iii) list of all sole source suppliers of significant goods or services to the
Company with respect to which practical alternative sources of supply are not
available on comparable terms and conditions, and

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) breakdown of the amounts paid to each such sole source supplier for each of
the last three (3) fiscal years.

(c) Clearances. To the Company’s Knowledge, each customer, supplier and vendor
of the Company and it Subsidiaries has all necessary clearances and is otherwise
in compliance with the Defense Security Service requirements.

2.25 Brokers. Neither the Company nor, to the Company’s Knowledge, any
stockholder has agreed or become obligated to pay, or taken any action that
likely would result in any Person claiming to be entitled to receive, any
brokerage commission, finder’s fee or similar commission or fee in connection
with any of the Transactions.

2.26 Powers of Attorney. Neither the Company nor any Subsidiary has given a
power of attorney to any Person.

2.27 Voting Arrangements. To the Company’s Knowledge, there are no outstanding
stockholder agreements, voting trusts, proxies or other arrangements or
understandings relating to the voting of any shares of the capital stock of the
Company.

2.28 Board Approval. The board of directors of the Company has, as of the date
of this Agreement, unanimously (i) approved, subject to stockholder approval,
this Agreement and the transactions contemplated hereby, (ii) determined that
the Merger is in the best interests of the stockholders and is on terms that are
fair to such stockholders and (iii) recommended that the stockholders approve
this Agreement and the Merger.

2.29 Vote Required. The affirmative vote of the holders of at least two-thirds
(2/3) of the outstanding Company Common Stock is the only vote of the holders of
any class or series of Company Stock necessary to approve this Agreement and the
transactions contemplated hereby.

2.30 Full Disclosure. No statement contained in any representation or warranty
contained herein or any statement contained in any certificate or schedule
furnished or to be furnished by the Company to Acquiror or Merger Sub in, or
pursuant to the provisions of, this Agreement, contains or shall contain any
untrue statement of a material fact or omits or will omit to state any material
fact necessary, in the light of the circumstances under which it was made, in
order to make the statements herein or therein not misleading.

2.31 State Takeover Statutes; Stockholder Rights Plan. No state anti-takeover
statute or similar charter or bylaw provisions of the Company are applicable to
the Merger, this Agreement and the transactions contemplated hereby. The Company
is not a party to any “stockholder rights plan” or similar anti-takeover plan or
device.

2.32 Certified Capitalization Table. The information contained in the Certified
Capitalization Table is complete and correct.

2.33 Complete Copies of Materials. The Company has delivered or made available
true and complete copies of each document (or summaries of same) that has been
requested by Acquiror or its counsel.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.34 Adjustment Amount. The accounting of the Adjustment Amount provided to the
Company pursuant to Section 1.7(a)(i) are accurate and complete in all respects.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE PRINCIPAL STOCKHOLDERS

Except as specifically set forth in the Company Disclosure Schedule, each of the
Principal Stockholders, severally and not jointly, hereby represents and
warrants to Acquiror and Merger Sub on the date hereof:

3.1 Ownership of Company Stock. Such Principal Stockholder is the sole record
and beneficial owner of the Company Stock designated as being owned by such
Principal Stockholder opposite such Principal Stockholder’s name in
Section 2.3(a) of the Company Disclosure Schedule. Such Company Stock is not
subject to any Encumbrances of any kind, and such Principal Stockholder has not
granted any rights to purchase such Company Stock to any other person or entity.
Each Principal Stockholder has the sole right to transfer such Company Stock to
Acquiror. Such Company Stock constitutes all of the Company Stock owned,
beneficially or of record, by such Principal Stockholder, and such Principal
Stockholder has no options, warrants or other rights to acquire Company Stock.
Upon the Effective Time and assuming the filing and acceptance of the Articles
of Merger, in exchange for the Total Consideration paid pursuant to
Section 1.7(b) hereof, Acquiror will receive good title to such Company Stock
owned by such Principal Stockholder, subject to no Encumbrances retained,
granted or permitted by such Principal Stockholder or the Company.

3.2 Litigation. There is no action, suit, claim or proceeding of any nature
pending, or to the Knowledge of such Principal Stockholder, threatened, against
such Principal Stockholder, arising out of or relating to (a) such Principal
Stockholder’s beneficial ownership of Company Capital Stock or rights to acquire
Company Capital Stock, (b) such Principal Stockholder’s capacity as a
Stockholder, (c) the transactions contemplated by this Agreement, (d) any
contribution of assets (tangible and intangible) by such Principal Stockholder
(or any of its affiliates) to the Company (or any of its affiliates), or (e) any
other agreement between such Principal Stockholder (or any of its affiliates)
and the Company (or any of its affiliates), nor to the Knowledge of such
Principal Stockholder, is there any reasonable basis therefor. There is no
investigation or other proceeding pending or, to the Knowledge of such Principal
Stockholder, threatened, against such Principal Stockholder arising out of or
relating to the matters noted in clauses (a) through (e) of the preceding
sentence by or before any Governmental Body, nor to the Knowledge of such
Principal Stockholder, is there any reasonable basis therefor. There is no
action, suit, claim or proceeding pending or, to the Knowledge of such Principal
Stockholder, threatened, against such Principal Stockholder with respect to
which such Principal Stockholder has a contractual right or a right pursuant to
MCC to indemnification from the Company related to facts and circumstances
existing prior to the Effective Time, nor, to the Knowledge of such Principal
Stockholder, are there any facts or circumstances that would give rise to such
an action, suit, claim or proceeding.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.3 Absence of Claims by the Principal Stockholders. Such Principal Stockholder
has no claim against the Company whether present or future, contingent or
unconditional, fixed or variable under any contract or on any other basis
whatsoever, whether in equity or at law.

3.4 No Conflict. The execution and delivery by such Principal Stockholder of the
Transactional Agreements to which it is a party and the consummation of any of
the Transactions will not conflict with (a) any provision of the charter
documents of such Principal Stockholder if such Principal Stockholder is an
entity, (b) any material mortgage, indenture, lease, contract or other agreement
or instrument, permit, concession, franchise or license to which such Principal
Stockholder or any of its properties or assets is subject, or (c) any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to such
Principal Stockholder his, her or its properties or assets.

3.5 Authority. Each Principal Stockholder that is an entity has all requisite
power and authority, and each Principal Stockholder that is an individual has
capacity, to enter into the Transactional Agreements to which it or he, as the
case may be, is a party and to consummate the Transactions. The execution and
delivery of the Transactional Agreements to which such Principal Stockholder is
a party and the consummation of the Transactions have been duly authorized by
all necessary corporate action on the part of such Principal Stockholder and no
further action is required on the part of such Principal Stockholder to
authorize the Transactional Agreements to which it is a party and the
Transactions. The Transactional Agreements to which such Principal Stockholder
is a party has been duly executed and delivered by such Principal Stockholder,
and assuming the due authorization, execution and delivery by the other parties
hereto and thereto, constitute the valid and binding obligations of such
Principal Stockholder, enforceable against each such party in accordance with
their respective terms, except as such enforceability may be subject to the laws
of general application relating to bankruptcy, insolvency, and the relief of
debtors and rules of law governing specific performance, injunctive relief, or
other equitable remedies.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND MERGER SUB

The Acquiror and Merger Sub hereby represent and warrant to the Company and the
Principal Stockholders on the date hereof as follows:

4.1 Due Organization; Good Standing; Authority; Binding Nature of Agreements.

(a) Acquiror is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has all necessary
corporate power and authority to enter into and perform its obligations under
the Transactional Agreements to which it is a party. Merger Sub is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Maryland, and has all necessary corporate power and authority to enter
into and perform its obligations under the Transactional Agreements to which it
is a party.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Merger Sub has been recently formed for the purpose of effecting the Merger
and has not conducted any business except in connection with preparation for the
Merger. Acquiror owns all of the issued and outstanding capital stock of Merger
Sub.

(c) The execution, delivery and performance of each of the Transactional
Agreements to which it is a party have been duly authorized by all necessary
action on the part of each of Acquiror and Merger Sub, their respective boards
of directors, and the sole stockholder of Merger Sub.

(d) Each of the Transactional Agreements to which it is a party constitutes the
legal, valid and binding obligation of Acquiror and Merger Sub, enforceable
against Acquiror and Merger Sub in accordance with its terms and conditions.

4.2 Non-Contravention; Consents. Neither the execution and delivery of this
Agreement or the Transactional Agreements to which Acquiror or Merger Sub, as
the case may be, is a party, nor the consummation or performance of any of the
Transactions, will directly or indirectly (with or without notice or lapse of
time) contravene, conflict with or result in a violation of (a) any of the
provisions of Acquiror’s certificate of incorporation or bylaws, (b) Merger
Sub’s certificate of incorporation or bylaws, or (c) any resolution adopted by
Merger Sub’s sole stockholder, Acquiror’s or Merger Sub’s board of directors or
any committee of Acquiror’s or Merger Sub’s board of directors, or Acquiror’s
stockholders. With the exception of the filing of the Articles of Merger in the
State of Maryland and any necessary filings pursuant to federal or state
securities laws or the rules of other Governing Bodies, Acquiror and Merger Sub
will not be required to make any filing with or give any notice to, or to obtain
any Consent from, any Person in connection with the execution and delivery of
this Agreement or the consummation or performance of any of the Transactions.

4.3 Ability to Meet Payment Obligations. Acquiror will have sufficient financial
resources to meet its payment obligations set forth herein when due and in
accordance with the terms set forth herein.

4.4 Brokers. Acquiror has not agreed or become obligated to pay, or taken any
action that likely would result in any Person claiming to be entitled to
receive, any brokerage commission, finder’s fee or similar commission or fee in
connection with any of the Transactions.

ARTICLE 5

CONDUCT PRIOR TO THE EFFECTIVE TIME

5.1 Conduct of Business of the Company. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
in accordance with its terms or the Effective Time, each of the Company and each
Principal Stockholder agrees to conduct the business of the Company and its
Subsidiaries, except to the extent that Acquiror shall otherwise consent in
writing, in the usual, regular and ordinary course in substantially the same
manner as heretofore conducted, to pay the debts and any Tax of the Company and
its Subsidiaries when due, to pay or perform other obligations when due, and, to
the extent

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consistent with such business, to preserve intact the present business
organizations of the Company and its Subsidiaries, keep available the services
of the present officers and employees of the Company and its Subsidiaries and
preserve the relationships of the Company and its Subsidiaries with customers,
suppliers, distributors, licensors, licensees, and others having business
dealings with them, all with the goal of preserving unimpaired the goodwill and
ongoing businesses of the Company and its Subsidiaries at the Effective Time.
The Company shall promptly notify Acquiror of any event or occurrence or
emergency not in the ordinary course of business of the Company and any material
event involving the Company or any of its Subsidiaries that arises during the
period from the date of this Agreement and continuing until the earlier of the
termination date of this Agreement in accordance with its terms or the Effective
Time. Except as expressly contemplated by this Agreement and except as expressly
set forth in Section 5.1 of the Company Disclosure Schedule, neither the Company
nor any of its Subsidiaries shall, and the Principal Stockholder shall not allow
the Company or any of its Subsidiaries to, without the prior written consent of
Acquiror, from and after the date of this Agreement:

(a) enter into any commitment, activity or transaction not in the Ordinary
Course of Business;

(b) make any expenditures or enter into any commitment or transaction exceeding
$10,000 individually or $50,000 in the aggregate;

(c) enter into any commitment, activity or transaction of the type described in
Section 2.6 hereof;

(d) (A) sell, license or transfer to any person or entity any rights to any
Company Intellectual Property or enter into any agreement with respect to any
Company Intellectual Property with any person or entity, other than sales of the
Company’s products and services to customers in the ordinary course of business
consistent with past practice, (B) buy or license any Intellectual Property or
enter into any agreement with respect to the Intellectual Property of any person
or entity, (C) enter into any agreement with respect to the development of any
Intellectual Property with a third party, or (D) change pricing or royalties
charged by the Company or any of its Subsidiaries to its customers or licensees,
or the pricing or royalties set or charged by persons who have licensed
Intellectual Property to the Company or any of its Subsidiaries;

(e) enter into or amend any Contract pursuant to which any other party is
granted marketing, distribution, development, manufacturing or similar rights of
any type or scope with respect to any products or technology of the Company or
any of its Subsidiaries;

(f) amend or otherwise modify (or agree to do so), or violate the terms of, any
of the Contracts set forth or described in the Company Disclosure Schedule;

(g) commence or settle any litigation or Proceeding including any Governmental
Audit;

(h) declare, set aside, or pay any dividends on or make any other distributions
(whether in cash, stock or property) in respect of any Company Capital Stock, or
split, combine

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or reclassify any Company Capital Stock or issue or authorize the issuance of
any other securities in respect of, in lieu of or in substitution for shares of
Company Stock;

(i) repurchase, redeem or otherwise acquire, directly or indirectly, any shares
of Company Stock (or options, warrants or other rights exercisable therefor);

(j) issue, grant, deliver or sell or authorize or propose the issuance, grant,
delivery or sale of, or purchase or propose the purchase of, any Company Stock
or any securities convertible into, or subscriptions, rights, warrants or
options to acquire, or other agreements or commitments of any character
obligating it to issue or purchase any such shares or other convertible
securities, except pursuant to the exercise of Company Stock Options outstanding
as of the date hereof;

(k) cause or permit any amendments to the certificate of incorporation, bylaws
or other organizational documents of the Company or any of its Subsidiaries;

(l) acquire or agree to acquire by merging or consolidating with, or by
purchasing any assets or equity securities of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets which are material, individually or in the aggregate, to the business of
the Company or any of its Subsidiaries;

(m) sell, lease, license or otherwise dispose of any of its properties or
assets, including without limitation the sale of any accounts receivable of the
Company or any of its Subsidiaries, other than sales of the Company’s products
and services to customers in the ordinary course of business consistent with
past practice;

(n) incur any indebtedness or guarantee any indebtedness or issue or sell any
debt securities or guarantee any debt securities of others;

(o) grant any loans to others or purchase debt securities of others or amend the
terms of any outstanding loan agreement;

(p) make or change any material Tax election; adopt or change any Tax accounting
method; settle or compromise any claim or assessment in respect of Taxes; enter
into any closing agreement; file any material Company return (including any
amended Company return) or consent to the extension or waiver of the limitation
period applicable to any claim or assessment in respect of Taxes;

(q) grant any severance or termination pay (in cash or otherwise) to any
employee, including any officer, except payments made pursuant to standard
written agreements outstanding on the date hereof and set forth or described in
the Company Disclosure Schedule; or

(r) adopt or amend any Employee Benefit Plans, enter into any employment
contract, pay or agree to pay any bonus or special remuneration to any director
or employee, or increase or modify the salaries, wage rates, or other
compensation (including, without limitation, any equity-based compensation) of
its employees except payments made pursuant to standard written agreements
outstanding on the date hereof and set forth or described in the Company
Disclosure Schedule or except as required by law.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.2 No Solicitation. Until the earlier of (a) the Effective Time, or (b) the
date of termination of this Agreement pursuant to the provisions of Section 9.1
hereof, the Company shall not, and the Principal Stockholders shall not allow,
the Company to (nor shall the Principal Stockholders or the Company permit any
of the Company’s officers, directors, employees, shareholders, agents,
representatives or affiliates to), directly or indirectly, take any of the
following actions with any party other than Acquiror and its designees:
(i) solicit, encourage, seek, entertain, support, assist, initiate or
participate in any inquiry, negotiations or discussions, or enter into any
Contract, with respect to any offer or proposal to acquire all or any material
part of the business, properties or technologies of the Company and its
Subsidiaries, or any amount of the Company Stock or capital stock of any
Subsidiary (whether or not outstanding), whether by merger, purchase of assets,
tender offer, license or otherwise, or effect any such transaction,
(ii) disclose any information not customarily disclosed to any person in
ordinary course commercial transactions concerning the business, technologies or
properties of the Company and its Subsidiaries, or afford to any person or
entity access to their respective properties, technologies, books or records,
not customarily afforded such access in ordinary course commercial transactions,
(iii) assist or cooperate with any person to make any proposal to purchase all
or any part of the Company Stock or assets of the Company and its Subsidiaries,
or (iv) enter into any Contract with any person providing for the acquisition of
the Company or any of its Subsidiaries, whether by merger, purchase of assets,
license, tender offer or otherwise. The Company and each Principal Stockholder
shall immediately cease and cause to be terminated any such negotiations,
discussion or agreements (other than with Acquiror) that are the subject matter
of clause (i), (ii), (iii) or (iv) of the foregoing sentence. In the event that
the Company, any Principal Stockholder or any of their respective officers,
directors, employees, shareholders, agents, representatives or affiliates shall
receive, prior to the Effective Time or the termination of this Agreement in
accordance with Section 9.1 hereof, any offer, proposal, or request, directly or
indirectly, of the type referenced in clause (i), (iii) or (iv) above, or any
request for disclosure or access as referenced in clause (ii) above, the Company
and each Principal Stockholder or any of their respective officers, directors,
employees, shareholders, agents or representatives shall immediately (x) suspend
any discussions with such offeror or party with regard to such offers,
proposals, or requests and (y) notify Acquiror thereof, including information as
to the identity of the offeror or the party making any such offer or proposal
and the specific terms of such offer or proposal, as the case may be, and such
other information (including a copy of any written offer or proposal related
thereto) as Acquiror may reasonably request. The parties hereto agree that
irreparable damage would occur in the event that the provisions of this
Section 5.2 were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed by the parties hereto that Acquiror
shall be entitled to an immediate injunction or injunctions, without the
necessity of proving the inadequacy of money damages as a remedy and without the
necessity of posting any bond or other security, to prevent breaches of the
provisions of this Section 5.2 and to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which Acquiror may
be entitled at law or in equity. Without limiting the foregoing, it is
understood that any violation of the restrictions set forth above by any
officer, director, employee, shareholder, agent, representative or affiliate of
the Company or any Principal Stockholder shall be deemed to be a breach of this
Agreement by the Company and each Principal Stockholder.

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 6

ADDITIONAL AGREEMENTS

6.1 Termination of Company Plans. If requested by Acquiror, the Company shall,
immediately prior to the Closing Date, terminate all Plans designated for
termination by Acquiror and shall provide to Acquiror a copy of the resolutions
of the Board of Directors of the Company and any plan amendments effecting such
termination.

6.2 Access to Information. The Company shall afford Acquiror and its
accountants, counsel and other representatives, reasonable access during the
period from the date hereof and prior to the Effective Time to (a) all of the
properties, books, contracts, commitments and records of the Company and its
Subsidiaries, including the Company’s source code, (b) all other information
concerning the business, properties and personnel (subject to restrictions
imposed by applicable law) of the Company and its Subsidiaries as Acquiror may
reasonably request, and (c) all employees of the Company and its Subsidiaries as
identified by Acquiror. The Company agrees to provide to Acquiror and its
accountants, counsel and other representatives copies of internal financial
statements (including Tax Returns and supporting documentation) promptly upon
request. No information or knowledge obtained in any investigation pursuant to
this Section 6.2 or otherwise shall affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the parties to consummate the Merger in accordance with the terms and
provisions hereof.

6.3 Confidentiality. Each of the parties hereto hereby agrees that the
information obtained in any investigation pursuant to Section 6.2 hereof, or
pursuant to the negotiation and execution of this Agreement or the effectuation
of the transactions contemplated hereby, shall be governed by the terms of the
Confidentiality Agreement between the Company and Acquiror. In this regard, the
Company acknowledges that the Acquiror Common Stock is publicly traded and that
any information obtained during the course of its due diligence could be
considered to be material non-public information within the meaning of federal
and state securities laws. Accordingly, the Company and each of the Principal
Stockholders acknowledges and agrees not to engage in any discussions,
correspondence or transactions in the Acquiror Common Stock in violation of
applicable securities laws. Additionally, the Company, each of the Principal
Stockholders and Acquiror shall not disclose the terms of the Merger or any
Transactional Agreement or any discussions related thereto to any of their
respective employees (other than the extent necessary to consummate the
transaction contemplated hereby), customers or any other Person without the
prior written consent of the other party; provided, however, the Company or
Acquiror may disclose such terms and discussions to each respective party’s
accounting, legal, and financial advisors who agree to keep such information
confidential. The Company shall take reasonable steps to require all Company
Securityholders to comply with the provisions of this Section 6.3.

6.4 Public Disclosure. No party hereto shall issue any statement or
communication to any third party (other than their respective agents that are
bound by confidentiality restrictions) regarding the subject matter of this
Agreement or the transactions contemplated hereby, including, if applicable, the
termination of this Agreement and the reasons therefor, without the consent of
the other parties hereto, except that this restriction shall not apply to any
statement or

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

communication by Acquiror which is reasonably necessary or desirable to comply
with applicable securities laws and the rules of The Nasdaq Stock Market and
Acquiror shall be entitled to issue a press release announcing the transactions
contemplated hereby; provided that Acquiror provides the Company with reasonable
prior notice of and an opportunity to review any such communication and press
release.

6.5 Consents. The Company shall use its commercially reasonably efforts to
obtain all necessary consents, waivers and approvals of any parties to any
Contract as are required thereunder in connection with the Merger or for any
such Contracts to remain in full force and effect, all of which are listed in
Section 2.23 of the Company Disclosure Schedule, so as to preserve all rights
of, and benefits to, the Company under such Contract from and after the
Effective Time. Such consents, waivers and approvals shall be in a form
reasonably acceptable to Acquiror.

6.6 FIRPTA Compliance. On the Closing Date, the Company shall deliver to
Acquiror a properly executed statement (a “FIRPTA Compliance Certificate”) in a
form reasonably acceptable to Acquiror for purposes of satisfying Acquiror’s
obligations under Treasury Regulation Section 1.1445-2(c)(3).

6.7 Reasonable Efforts. Subject to the terms and conditions provided in this
Agreement, each of the parties hereto shall use commercially reasonable efforts
to take promptly, or cause to be taken, all actions, and to do promptly, or
cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and make effective the transactions
contemplated hereby, to obtain all necessary waivers, consents and approvals and
to effect all necessary registrations and filings and to remove any injunctions
or other impediments or delays, legal or otherwise, in order to consummate and
make effective the transactions contemplated by this Agreement for the purpose
of securing to the parties hereto the benefits contemplated by this Agreement;
provided, however, that the parties shall not be required to agree to any
divestiture by them or any of their subsidiaries or affiliates, of shares of
capital stock or of any business, assets or property of such parties or their
Subsidiaries or affiliates, or the imposition of any limitation on the ability
of any of them to conduct their businesses or to own or exercise control of such
assets, properties and stock. In addition, the Company and each Principal
Stockholder shall use commercially reasonable efforts to obtain from all
lessors, licensors, sublessees and licensees of Leased Real Property estoppel
certificates confirming that the applicable lease agreements are in full force
and effect and that there are no defaults thereunder.

6.8 Notification of Certain Matters. The Company shall give prompt notice (in
any event within three (3) days) to Acquiror of: (a) the occurrence or
non-occurrence of any event, the occurrence or non-occurrence of which would be
reasonably likely to cause any representation or warranty of the Company or any
Principal Stockholder contained in this Agreement to be materially untrue or
inaccurate at or prior to the Effective Time, and (b) any failure of the Company
or any Principal Stockholder to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it respectively hereunder;
provided, however, that the delivery of any notice pursuant to this Section 6.8
shall not limit or otherwise affect any remedies available to Acquiror with
respect to any matters so disclosed. No disclosure by the Company pursuant to
this Section 6.8 shall be deemed to amend or supplement the Company Disclosure
Schedule or prevent or cure any misrepresentations, breach of warranty or breach
of covenant.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.9 Section 280G. The Company shall promptly submit to the Company Stockholders
for approval (in a manner satisfactory to Acquiror), by such number of Company
Stockholders as is required by the terms of Section 280G(b)(5)(B) of the Code,
any payments and/or benefits that may separately or in the aggregate, constitute
“parachute payments” pursuant to Section 280G of the Code (“Section 280G
Payments”) (which determination shall be made by the Company and shall be
subject to review and approval by Acquiror), such that such payments and
benefits shall not be deemed to be Section 280G Payments, and prior to the
Effective Time the Company shall deliver to Acquiror evidence satisfactory to
Acquiror that (A) a vote of the Company Stockholders was solicited in
conformance with Section 280G and the regulations promulgated thereunder and the
requisite approval was obtained with respect to any payments and/or benefits
that were subject to the vote of the Company Stockholders (the “280G Stockholder
Approval”), or (B) that the 280G Stockholder Approval was not obtained and as a
consequence, that such payments and/or benefits shall not be made or provided to
the extent they would cause any amounts to constitute Section 280G Payments,
pursuant to the waivers of those payments and/or benefits, which were executed
by the affected individuals prior to the Company Stockholder vote.

6.10 Additional Documents and Further Assurances. Each party hereto, at the
request of another party hereto, shall execute and deliver such other
instruments and do and perform such other acts and things as may be reasonably
necessary or desirable for effecting completely the consummation of the Merger
and the transactions contemplated hereby.

6.11 Statement of Expenses. The Company shall provide Acquiror with a statement
of Estimated Third Party Expenses (with reasonable supporting detail) incurred
by the Company three (3) business days prior to the Closing Date in form
reasonably satisfactory to Acquiror (the “Statement of Expenses”).

6.12 Resignation of Officers and Directors. The Company shall obtain the
resignations of all officers and directors of the Company and its Subsidiaries,
effective as of the Effective Time.

6.13 Certified Capitalization Table. The Company shall deliver a capitalization
table which shall be certified as complete and correct by the Chief Executive
Officer and Chief Financial Officer of the Company as of the Closing (the
“Certified Capitalization Table”), and which shall separately list, as of the
Closing, (a) all Company Stockholders and their respective addresses, the number
of shares of Company Stock held by such persons, the date of acquisition of such
shares, the amount of cash to be issued to each holder, the amount of cash, if
any, to be paid by such stockholder in settlement of outstanding stockholder
loans and such other information relevant thereto or which Acquiror or the
Exchange Agent may reasonably request, and (b) all holders of Company Stock
Options and their respective addresses, the number of shares of Company Stock
underlying each such Company Stock Option, the grant dates of such Company Stock
Options and the vesting arrangement with respect to such Company Options and
such other information relevant thereto or which Acquiror may reasonably
request. The Company shall deliver the Certified Capitalization Table to
Acquiror three (3) business days prior to the Closing Date.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.14 Non-Competition Agreements. Concurrently with the execution of this
Agreement, each of the Principal Stockholders (other than AEPCO, Inc.) shall
have executed and delivered to Acquiror a Non-Competition, Non-Solicitation and
Non-Contravention Agreement in the form attached hereto as Exhibit F, which
shall be effective on the Closing Date.

6.15 Company Indebtedness. At or prior to the Closing, all Company Debt payable
to AEPCO or its affiliates shall be converted to Company Stock and the Company
shall pay off or satisfy all other Company Debt in a manner acceptable to
Acquiror.

ARTICLE 7

CONDITIONS TO THE MERGER

7.1 Conditions to Obligations of Each Party to Effect the Merger. The respective
obligations of the Company and Acquiror to effect the Merger shall be subject to
the satisfaction, at or prior to the Effective Time, of the following
conditions:

(a) No Order. No Governmental Body shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
injunction or other order (whether temporary, preliminary or permanent) which is
in effect and which has the effect of making the Merger illegal or otherwise
prohibiting consummation of the Merger.

(b) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Merger shall be in effect, nor shall any proceeding brought
by an administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, seeking any of the foregoing be threatened
or pending.

(c) Escrow Agreement. The Escrow Agent shall have executed and delivered to the
Acquiror and the Company the Escrow Agreement, and such Escrow Agreement shall
be in full force and effect.

7.2 Conditions to the Obligations of Acquiror and Merger Sub. The obligations of
Acquiror and Merger Sub to consummate and effect this Agreement and the
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Effective Time of each of the following conditions, any of which
may be waived, in writing, exclusively by Acquiror and Merger Sub:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of each of the Company and each Principal Stockholder in this
Agreement (other than the representations and warranties of each of the Company
and each Principal Stockholder as of a specified date, which shall be true and
correct as of such date) shall have been true and correct on the date they were
made and shall be true and correct in all material respects (without giving

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

effect to any limitation as to “materiality” or “Material Adverse Effect” set
forth therein) on and as of the Closing Date as though such representations and
warranties were made on and as of such time, and (ii) each of the Company and
each Principal Stockholder shall have performed and complied in all material
respects with all covenants and obligations under this Agreement required to be
performed and complied with by it as of the Closing.

(b) Litigation. There shall be no action, suit, claim, order, injunction or
proceeding of any nature pending, or overtly threatened, against Acquiror or the
Company, their respective properties or any of their respective officers or
directors arising out of, or in any way connected with, the Merger or the other
transactions contemplated by the terms of this Agreement.

(c) Third Party Consents. The Company shall have delivered to Acquiror all
necessary consents, waivers and approvals of parties to any Contract set forth
on Schedule 7.2(c) hereto as are required thereunder in connection with the
Merger, or for any such Contract to remain in full force and effect without
limitation, modification or alteration after the Effective Time.

(d) No Material Adverse Effect. There shall not have occurred any Company
Material Adverse Effect since the date of this Agreement.

(e) Resignation of Officers and Directors. Acquiror shall have received a
written resignation from each of the officers and directors of the Company and
its Subsidiaries effective as of the Effective Time.

(f) Stockholder Approval. Company Stockholders holding at least 95% of the
outstanding shares of Company Stock shall have approved this Agreement, the
Merger, and the transactions contemplated hereby and thereby, including the
appointment of the Stockholder’s Agent and the deposit of the Escrow Amount into
the Escrow Fund, and shall have delivered their Stockholder Acknowledgement and
Waiver. With respect to any payments that the Acquiror and the Company mutually
deem on or prior to date hereof to constitute a Section 280G Payment, the
Company Stockholders shall have (i) approved pursuant to the method provided for
in the regulations promulgated under Section 280G of the Code any such
Section 280G Payments or (ii) shall have voted upon and disapproved such
Section 280G Payments, and, as a consequence, such Section 280G Payments shall
not be made or provided for in any manner. Company Optionholders holding 100% of
the outstanding Company Stock Options shall have delivered their Optionholder
Acknowledgement and Waiver. Company Warrantholders holding 100% of the Company
Warrants shall have delivered their Warrantholder Acknowledgement and Waiver.

(g) Dissenter’s Rights. Company Stockholders holding no more than 5% of the
outstanding shares of Company Stock shall continue to have any right to exercise
appraisal, dissenters’ or similar rights under applicable law with respect to
their Company Stock by virtue of the Merger.

(h) Certificate of the Company and each Principal Stockholder. Acquiror shall
have received a certificate, validly executed by the Chief Executive Officer and
Chief

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Financial Officer of the Company for and on the Company’s behalf and by each
Principal Stockholder for and on such Principal Stockholder’s behalf, to the
effect that, as of the Closing:

(i) all representations and warranties made by each of the Company and each
Principal Stockholder in this Agreement (other than the representations and
warranties of each of the Company and each Principal Stockholder as of a
specified date, which were true and correct as of such date) were true and
correct on the date they were made and are true and correct in all material
respects on and as of the Closing Date as though such representations and
warranties were made on and as of such time;

(ii) all covenants and obligations under this Agreement to be performed or
complied with by each of the Company and each Principal Stockholder on or before
the Closing have been so performed or complied with in all material respects;
and

(iii) the conditions to the obligations of Acquiror and Merger Sub set forth in
this Section 7.2 have been satisfied (unless otherwise waived in accordance with
the terms hereof).

(i) Certificate of Secretary of Company. Acquiror shall have received a
certificate, validly executed by the Secretary of the Company, certifying as to
(i) the terms and effectiveness of the certificate of incorporation and the
bylaws of the Company, and (ii) the valid adoption of resolutions of the Board
of Directors of the Company (whereby the Merger and the transactions
contemplated hereunder, was unanimously approved by the Board of Directors) and
the Shareholders approving this Agreement and the consummation of the
transactions contemplated hereby.

(j) Certificate of Good Standing. Acquiror shall have received a certificate of
good standing from the Secretary of State of the State of Maryland which is
dated within a reasonable period prior to Closing with respect to the Company
and each of its Subsidiaries.

(k) Certificate of Status of Foreign Corporation; Tax Clearance Certificate.
Acquiror shall have received a Certificate of Status of Foreign Corporation of
the Company issued by the Secretary of State of the States of Pennsylvania,
Virginia, Florida and California.

(l) FIRPTA Certificate. Acquiror shall have received a copy of the FIRPTA
Compliance Certificate, validly executed by a duly authorized officer of the
Company.

(m) Statement of Expenses. Acquiror shall have received from the Company the
final Statement of Expenses pursuant to Section 6.11 hereof.

(n) Indebtedness. All Company Debt payable to AEPCO or its affiliates shall be
converted to Company Stock and the Company shall have paid or satisfied all
other Company Debt in full or provided payoff letters or such other
documentation acceptable to Acquiror in its discretion indicating that payment
or satisfaction of any such debt will be contingent upon and effective as of the
receipt of sufficient funds at Closing, which amounts shall be stated therein.

(o) New Employment Arrangements. At least 90% of the employees of the Company
and its Subsidiaries who are extended an offer of employment with Acquiror
(i) shall

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

have entered into “at-will” employment arrangements with Acquiror and/or the
Surviving Corporation pursuant to their execution of an offer letter which shall
be in full force and effect, (ii) shall have agreed to be employees of Acquiror
and/or the Surviving Corporation after the Closing, (iii) shall have executed a
proprietary information and invention assignment agreement in the form provided
by the Acquiror, which shall include covenants regarding non-competition,
non-solicitation and non-contravention with respect to the business of the
Company and its Subsidiaries which shall be in full force and effect and
(iv) shall be employees of the Company immediately prior to the Effective Time.

(p) Escrow Agreement. Each of the Company and the Stockholders’ Agent shall have
executed and delivered to the Acquiror and the Escrow Agent the Escrow
Agreement, and such Escrow Agreement shall be in full force and effect.

(q) Certified Capitalization Table. The Company shall have delivered the
Certified Capitalization Table to Acquiror and the Exchange Agent at least three
(3) business days prior to the Closing Date, which shall have been certified as
true and correct by the Chief Executive Officer and Chief Financial Officer of
the Company.

(r) Adjustment Amount. The Company shall have delivered a complete accounting of
the Adjustment Amount as set forth on Schedule 1.7(a)(i) hereof to Acquiror
within three (3) days prior to the Closing Date.

(u) AEPCO Agreement. AEPCO shall have entered into an agreement with Acquiror
pursuant to which AEPCO agrees to non-competition, non-solicitation and
non-contravention restrictions with respect the business of the Company and it
Subsidiaries, in a form acceptable to Acquiror.

7.3 Conditions to Obligations of the Company. The obligations of the Company to
consummate and effect this Agreement and the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Effective Time of each
of the following conditions, any of which may be waived, in writing, exclusively
by the Company:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of Acquiror and Merger Sub in this Agreement (other than the
representations and warranties of Acquiror and Merger Sub as of a specified
date, which shall be true and correct as of such date) shall have been true and
correct when made and shall be true and correct in all material respects on and
as of the Closing Date as though such representations and warranties were made
on and as of such time, and (ii) each of Acquiror and Merger Sub shall have
performed and complied in all material respects with all covenants and
obligations under this Agreement required to be performed and complied with by
such parties as of the Closing Date.

(b) Certificate of Acquiror. The Company shall have received a certificate
executed on behalf of Acquiror by a duly authorized officer for and on its
behalf to the effect that, as of the Closing:

(i) all representations and warranties made by Acquiror and Merger Sub in this
Agreement (other than the representations and warranties of Acquiror and Merger
Sub as of a specified date, which shall be true and correct as of such date)
were true and correct

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

on the date they were made and are true and correct in all material respects on
and as of the Closing Date as though such representations and warranties were
made on and as of such time; and

(ii) all covenants and obligations under this Agreement to be performed by
Acquiror and Merger Sub on or before the Closing have been so performed in all
material respects.

ARTICLE 8

ESCROW AND INDEMNIFICATION

8.1 Indemnification.

(a) From and after the Effective Time, the Company Securityholders (the “Company
Securityholder Indemnifying Parties”) shall severally and not jointly, up to
their respective Pro Rata Amounts, indemnify, defend and hold Acquiror and its
officers, directors, and affiliates, including the Surviving Corporation (each,
an “Indemnified Party” and collectively, the “Indemnified Parties”) harmless
against claims, losses, liabilities, damages, deficiencies, costs and expenses,
including reasonable attorneys’ fees and expenses of investigation and defense
and diminution in value (collectively, “Damages”) that the Indemnified Parties
(or any of them) has incurred by reason of (collectively, the “Company
Securityholder Indemnification Obligations”) (i) the breach or alleged breach by
the Company of any representation, warranty, covenant or agreement of the
Company contained in this Agreement or in any document, schedule or certificate
delivered by the Company pursuant hereto (provided that, in the event of any
such breach or inaccuracy, for purposes of determining the amount of any Damages
no effect will be given to any qualification as to “materiality”, a “Company
Material Adverse Effect” or “Knowledge” contained therein), (ii) any failure by
the Company to perform or comply with any covenant applicable to it contained in
this Agreement, (iii) any Excess Third Party Expenses, (iv) any Dissenting Share
Payments, or (v) any payment or consideration arising under any consents,
waivers or approvals of any party under any Contract as are required in
connection with the Merger or for any such Contract to remain in full force or
effect following the Effective Time (“Consent Payments”). In addition to the
foregoing, each Company Securityholder shall, subject to the limitations set
forth herein, be fully liable to the Indemnified Parties for any Damages
relating to such Company Securityholder’s willful misrepresentation or fraud in
connection with such Company Securityholder’s individual representations and
warranties set forth herein or in any document delivered by such Company
Securityholder to the Acquiror, and the transactions contemplated under this
Agreement and in connection with the Merger.

(b) In addition to the Company Securityholder Indemnification Obligations, the
Principal Stockholders shall indemnify, defend and hold the Indemnified Parties
harmless against any Damages that the Indemnified Parties (or any of them) has
incurred by reason of (i) the breach or alleged breach by such Principal
Stockholder of the representations and warranties set forth in Article 3 hereto
(provided that, in the event of any such breach or inaccuracy, for purposes of
determining the amount of any Damages no effect will be given to any
qualification as to “materiality”, a “Company Material Adverse Effect” or
“Knowledge” contained therein), or

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) any failure by the Principal Stockholders to perform or comply with any
covenant applicable to any of them contained in this Agreement; provided,
however, that any indemnification obligations arising from Damages relating to a
Principal Stockholder’s breach of his, her or its representations and warranties
in Article 3 or his, her or its breach of any covenants applicable to him, her
or it shall be borne solely by the individual Principal Stockholder breaching
such representations or warranties and/or covenants, but only up to such
individual Principal Stockholder’s Pro Rata Amount of the Total Consideration
(collectively, the “Principal Stockholder Indemnification Obligations”).

(c) The Company Securityholder Indemnifying Parties and the Principal
Stockholders shall collectively be referred to as “Indemnifying Parties.”

(d) Any payment pursuant to this Section 8.1 shall be treated as an adjustment
to the purchase price for the Merger, except as otherwise required by applicable
law.

8.2 Escrow Fund. As security for the indemnities in Section 8.1, the Escrow
Amount shall be deposited with the Escrow Agent within ten (10) business days of
the Closing, such deposit to constitute the Escrow Fund to be governed by the
terms set forth in this Article 8 and in the Escrow Agreement.

8.3 Damage Threshold.

(a) Notwithstanding the foregoing, the Indemnifying Parties shall have no
liability under Section 8.1 and the Indemnified Parties may not receive any cash
from the Escrow Fund unless and until an Officer’s Certificate or Certificates
for an aggregate amount of Damages in excess of $125,000 (the “Damage
Threshold”) has been delivered to the Stockholders’ Agent and to the Escrow
Agent; provided, however, that after an Officer’s Certificate or Certificates
for an aggregate amount in excess of the Damage Threshold has been delivered,
the Indemnified Parties shall be entitled to receive the entire amount of any
Officer’s Certificate or Certificates for Damages identified in such Officer’s
Certificate or Certificates without reduction for the Damage Threshold; provided
further, that the full amount of any of Indemnified Party’s Damages incurred in
connection with any willful misrepresentation or fraud, any breach of
Sections 2.3, 2.15, 2.25, 2.32, 2.34 and 3.1, any Dissenting Share Payments
pursuant to Section 1.9, any Excess Third Party Expenses, any Consent Payments
and any DCAA Audit Adjustment shall be deducted by the Indemnified Parties from
the Escrow Fund without regard to the Damage Threshold in this Section 8.3.

(b) The Indemnifying Parties’ indemnity obligations for Damages under this
Agreement shall be limited, in the aggregate, to an amount equal to the sum of
the Escrow Amount plus thirty percent (30%) of the Total Consideration (the
“Cap”). Any indemnification payments required to be made by the Indemnifying
Parties hereunder shall be made first from the Escrow Fund until the Escrow Fund
has been exhausted, and then the indemnity obligations of the Indemnifying
Parties shall be satisfied by the other assets of the Indemnifying Parties.
Notwithstanding the foregoing, the indemnity obligations for Damages under this
Agreement incurred in connection with any willful misrepresentation or fraud,
any breach of the representations and warranties in Sections 2.11 and 2.19, any
allegations by a Governmental Body that the Company or any of its Subsidiaries
submitted or caused to be submitted to any

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Governmental Body false claims for payment under Contracts with a Governmental
Body or any other Person, the disbarment or exclusion of the Company or its
Subsidiaries from engaging in contracting with any Governmental Body as a result
of conduct occurring prior to the Closing, or any Proceeding that relates to a
product liability or similar claim brought with respect to products or services
sold or provided by the Company or any Subsidiary prior to the Closing, shall
not be subject to the Cap, provided that in no case shall the aggregate
indemnity obligations for Damages for such matters under this Agreement exceed
the amount of the Total Consideration, except in the case of Damages resulting
from willful misrepresentation or fraud, which shall not be limited.

8.4 Escrow Periods.

(a) The Escrow Fund shall commence on the Closing Date and terminate on the
later to occur of (i) the one (1) year anniversary of the date of the Effective
Time and (ii) ten (10) days after the completion and delivery to Acquiror of the
DCAA audit of the Company for the year ended December 31, 2005 or such earlier
date (which is not expected to be later than November 30, 2007) on which the
Acquiror and the Stockholders’ Agent mutually agree on the expected results of
the DCAA audit for such year (the “Expiration Date,” and the period between the
Closing and the Expiration Date shall be referred to as the “Escrow Period”),
provided, however, that the portion of the Base Escrow Amount, which, in the
reasonable judgment of Acquiror, subject to the objection of the Stockholders’
Agent and the subsequent resolution of the matter in the manner provided in
Section 8.7, is necessary to satisfy any unsatisfied claims specified in any
Officer’s Certificate theretofore delivered to the Escrow Agent and the
Stockholders’ Agent prior to termination of the Escrow Period, shall remain in
the Escrow Fund until such claims have been finally resolved, or, if earlier,
until released in accordance with Section 8.1 above and 8.5 below.

(b) The portion of the Escrow Fund that is comprised of the Supplemental Escrow
Amount shall terminate on the earlier of (i) the date on which the Company has
received the Stockholder Acknowledgement and Waivers from all of the Company
Stockholders, or (ii) the Expiration Date (the “Supplemental Expiration Date”).
Notwithstanding the foregoing, in the event that any Company Stockholder listed
on Schedule 1.10(b) delivers a Stockholder Acknowledgement and Waiver (i) after
the Closing but before the ninetieth (90th) day after the Closing Date (the
“Supplemental Escrow Release Date”), a portion of the Supplemental Escrow Amount
equal to the aggregate values set forth opposite such Company Stockholder’ names
on Schedule 1.10(b) under the caption “Supplemental Escrow Amount” shall be
released from the Escrow Fund in accordance with the terms of the Escrow
Agreement within five (5) business days after the Supplemental Escrow Release
Date and (ii) after the Supplemental Escrow Release Date but before the
Supplemental Expiration Date, a portion of the Supplemental Escrow Amount equal
to the aggregate values set forth opposite such Company Stockholder’ names on
Schedule 1.10(b) under the caption “Supplemental Escrow Amount” shall be
released from the Escrow Fund in accordance with the terms of the Escrow
Agreement within five (5) business days after the Supplemental Expiration Date;
provided, however, that in each such case such amounts shall be reduced by any
amounts in the Escrow Fund necessary to satisfy any indemnification obligations
under Article 8 with respect to Damages resulting from any breach of
Sections 2.3, 2.32, 2.34 and 3.1, and any Dissenting Share Payments pursuant to
Section 1.9 set forth in any Officer’s Certificate (as defined below) delivered
on or prior to the Supplemental

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Expiration Date or the Supplemental Escrow Release Date, as applicable. Any
portion of the Supplemental Escrow Amount that remains in the Escrow Fund on the
Expiration Date shall be delivered to the Acquiror within five (5) days after
the Expiration Date in accordance with the Escrow Agreement.

8.5 Claims Upon Escrow Fund. Upon receipt by the Escrow Agent on or before the
last day of the Escrow Period of a certificate signed by any appropriately
authorized officer of Acquiror (an “Officer’s Certificate”):

(i) Stating the aggregate amount of Acquiror’s Damages or an estimate thereof,
in each case to the extent known or determinable at such time, and

(ii) Specifying in reasonable detail the individual items of such Damages
included in the amount so stated, the date each such item was paid or properly
accrued or arose, and the nature of the misrepresentation, breach or claim to
which such item is related, then the Escrow Agent shall, subject to the
provisions of Sections 8.3, 8.7 and 8.8 hereof, deliver to Acquiror or any other
Indemnified Party out of the Escrow Fund, as promptly as practicable, a portion
of the Escrow Amount having a value equal to such Damages, all in accordance
with the Escrow Agreement and Section 8.6 below.

8.6 Objections to Claims to Escrow Fund. At the time of delivery of any
Officer’s Certificate to the Escrow Agent, a duplicate copy of such Officer’s
Certificate shall be delivered to the Stockholders’ Agent and for a period of
thirty (30) days after such delivery, the Escrow Agent shall make no delivery of
any portion of the Escrow Amount pursuant to Section 8.5 unless the Escrow Agent
shall have received written authorization from the Stockholders’ Agent to make
such delivery. After the expiration of such thirty (30) day period, the Escrow
Agent shall make delivery of the portion of the Escrow Amount in the Escrow Fund
in accordance with Section 8.5, provided that no such delivery may be made if
the Stockholders’ Agent shall object in a written statement to the claim made in
the Officer’s Certificate, and such statement shall have been delivered to the
Escrow Agent and to Acquiror prior to the expiration of such thirty (30) day
period.

8.7 Resolution of Conflicts.

(a) In case the Stockholders’ Agent shall object in writing to any claim or
claims made in any Officer’s Certificate, the Acquiror shall have thirty
(30) days to respond in a written statement to the objection. If after such
thirty (30) day period there remains a dispute as to any claims, the
Stockholders’ Agent and Acquiror shall attempt in good faith for thirty
(30) days to agree upon the rights of the respective parties with respect to
each of such claims. If the Stockholders’ Agent and Acquiror should so agree, a
memorandum setting forth such agreement shall be prepared and signed by both
parties and, if Acquiror has requested delivery of a portion of the Escrow
Amount, shall be furnished to the Escrow Agent. The Escrow Agent shall be
entitled to rely on any such memorandum and shall distribute the portion of the
Escrow Amount from the Escrow Fund in accordance with the terms of the
memorandum.

(b) If no such agreement can be reached after good faith negotiation, either
Acquiror or the Stockholders’ Agent may, by written notice to the other, demand
arbitration of

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the matter, unless the amount of the damage or loss is at issue in pending
litigation with a third party, in which event arbitration shall not be commenced
until such amount is ascertained or both parties agree to arbitration; and in
either such event the matter shall be settled by arbitration conducted by three
(3) arbitrators. Within fifteen (15) days after such written notice is sent,
Acquiror (on the one hand) and the Stockholders’ Agent (on the other hand) shall
each select one arbitrator, and the two arbitrators so selected shall select a
third arbitrator. The decision of the arbitrators as to the validity and amount
of any claim in such Officer’s Certificate shall be binding and conclusive upon
the parties to this Agreement, and notwithstanding anything in Sections 8.1
through 8.5, the Escrow Agent shall be entitled to act in accordance with such
decision and make or withhold payments out of the Escrow Fund in accordance with
such decision.

(c) Judgment upon any award rendered by the arbitrators may be entered in any
court having jurisdiction. Any such arbitration shall be conducted under the
commercial rules then in effect of the American Arbitration Association. Any
arbitration shall be held in Dallas County, Texas. The non-prevailing party to
an arbitration shall pay its own expenses, the fees of each arbitrator, the
administrative fee of the American Arbitration Association, and the expenses,
including, without limitation, the reasonable attorneys’ fees and costs,
incurred by the prevailing party to the arbitration (as determined by the
arbitrator).

8.8 Stockholders’ Agent.

(a) Chih-Hsiang Li is constituted and appointed as agent (the “Stockholders’
Agent”) for and on behalf of the Company Securityholders to give and receive
notices and communications, to authorize delivery to the Indemnified Parties of
the portion of the Escrow Amount from the Escrow Fund in satisfaction of claims
by any Indemnified Party, to object to such deliveries, to agree to, negotiate,
enter into settlements and compromises of, and demand arbitration and comply
with orders of courts and awards of arbitrators with respect to such claims, and
to take all actions necessary or appropriate in the judgment of the
Stockholders’ Agent for the accomplishment of the foregoing. Such agency may be
changed by the holders of a majority in interest of the Company Stock from time
to time upon not less than ten (10) days’ prior written notice to Acquiror. No
bond shall be required of the Stockholders’ Agent, and the Stockholders’ Agent
shall receive reasonable reimbursement for fees and expenses incurred in good
faith arising out of or in connection with the acceptance or administration of
his duties under this Agreement or the Escrow Agreement, such fees and expenses
shall be deducted from the Escrow Fund. Notices or communications to or from the
Stockholders’ Agent shall constitute notice to or from each of the Company
Securityholders. If the Stockholders’ Agent shall die, become disabled or
otherwise be unable to fulfill his responsibilities as agent of Company
Securityholders, then Company Securityholders shall, within ten (10) days after
such death or disability, appoint a successor agent and, promptly thereafter,
shall notify Acquiror of the identity of such successor. Any such successor
shall become the “Stockholders’ Agent” for purposes of this Agreement and the
Escrow Agreement. If for any reason there is no Stockholders’ Agent at any time,
all references herein to the Stockholders’ Agent shall be deemed to refer to the
Principal Stockholders holding a majority in interest of the Company Stock held
by all of the Principal Stockholders.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Stockholders’ Agent shall not be liable for any act done or omitted
hereunder as Stockholders’ Agent while acting in good faith, and any act done or
omitted pursuant to the advice of counsel shall be conclusive evidence of such
good faith. The Company Securityholders shall severally and not jointly
indemnify the Stockholders’ Agent and hold him harmless against any loss,
liability or expense incurred without gross negligence or bad faith on the part
of the Stockholders’ Agent and arising out of or in connection with the
acceptance or administration of his duties under this Agreement or the Escrow
Agreement.

(c) The Stockholders’ Agent shall have reasonable access to information about
Company and Acquiror and the reasonable assistance of Company’s and Acquiror’s
officers and employees for purposes of performing its duties and exercising its
rights under this Article 9, provided that the Stockholders’ Agent shall treat
confidentially and not disclose any nonpublic information from or about Company
or Acquiror to anyone (except on a need to know basis to individuals who agree
to treat such information confidentially).

8.9 Actions of the Stockholders’ Agent. A decision, act, consent or instruction
of the Stockholders’ Agent shall constitute a decision of all of the Company
Securityholders and shall be final, binding and conclusive upon each such
Company Securityholder, and the Escrow Agent and the Indemnified Parties may
rely upon any decision, act, consent or instruction of the Stockholders’ Agent
as being the decision, act, consent or instruction of each and every such
Company Securityholder. The Escrow Agent and the Indemnified Parties are hereby
relieved from any liability to any person for any acts done by them in
accordance with such decision, act, consent or instruction of the Stockholders’
Agent.

8.10 Claims. In the event an Indemnified Party becomes aware of a third-party
claim which such Indemnified Party believes may result in a demand against the
Indemnifying Parties, Acquiror shall notify the Stockholders’ Agent of such
claim, and the Stockholders’ Agent and the Indemnifying Parties shall be
entitled, at their expense, to participate in any defense of such claim. An
Indemnified Party shall have the right in its sole discretion to settle any such
claim; provided, however, that such Indemnified Party may not effect the
settlement of any such claim without the consent of the Stockholders’ Agent,
which consent shall not be unreasonably withheld. In the event that the
Stockholders’ Agent has consented to any such settlement, the Stockholders’
Agent shall have no power or authority to object to the amount of any claim by
such Indemnified Party against the Indemnifying Parties for indemnity with
respect to such settlement, unless such claim is in an amount in excess of any
amount consented to by the Stockholders’ Agent.

ARTICLE 9

TERMINATION, AMENDMENT AND WAIVER

9.1 Termination.

This Agreement may be terminated and the Merger abandoned at any time prior to
the Closing:

(a) by mutual agreement of the Company and Acquiror;

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) by Acquiror or the Company if the Closing Date shall not have occurred by
August 15, 2006; provided, however, that the right to terminate this Agreement
under this Section 9.1(b) shall not be available to any party whose action or
failure to act (including the Principal Stockholder and the Subsidiaries with
respect to the Company) has been a principal cause of or resulted in the failure
of the Merger to occur on or before such date and such action or failure to act
constitutes breach of this Agreement;

(c) by Acquiror if: (i) there shall be a final non-appealable order of a federal
or state court in effect preventing consummation of the Merger; or (ii) there
shall be any statute, rule, regulation or order enacted, promulgated or issued
or deemed applicable to the Closing by any Governmental Body that would make
consummation of the Closing illegal;

(d) by Acquiror if there shall be any action taken, or any statute, rule,
regulation or order enacted, promulgated or issued or deemed applicable to the
Merger by any Governmental Body, which would: (i) prohibit Acquiror’s ownership
or operation of any portion of the business of the Company; or (ii) compel
Acquiror or the Company to dispose of or hold separate all or any portion of the
business or assets of the Company or Acquiror as a result of the Merger;

(e) by Acquiror if it is not in material breach of its obligations under this
Agreement and there has been a breach of any representation, warranty, covenant
or agreement of the Company contained in this Agreement such that the conditions
set forth in Section 7.2 hereof would not be satisfied and such breach has not
been cured within fifteen (15) calendar days after written notice thereof to the
Company; provided, however, that no cure period shall be required for a breach
which by its nature cannot be cured;

(f) by the Company if none of the Company, its Subsidiaries or the Principal
Stockholder is in material breach of their respective obligations under this
Agreement and the Related Agreements and there has been a breach of any
representation, warranty, covenant or agreement of Acquiror contained in this
Agreement such that the conditions set forth in Section 7.3 hereof would not be
satisfied and such breach has not been cured within fifteen (15) calendar days
after written notice thereof to Acquiror; provided, however, that no cure period
shall be required for a breach which by its nature cannot be cured;

(g) by Acquiror if there is a Company Material Adverse Effect.

9.2 Effect of Termination; Payment of Expenses.

In the event of termination of this Agreement as provided in Section 9.1 hereof,
this Agreement shall forthwith become void and there shall be no liability or
obligation on the part of Acquiror, the Company, or their respective officers,
directors or stockholders, if applicable; provided, however, that each party
hereto shall remain liable for any breaches of this Agreement prior to its
termination; and provided further, however, that, the provisions of Section 6.3,
Section 6.4, and Article 10 hereof and this Section 9.2 shall remain in full
force and effect and survive any termination of this Agreement pursuant to the
terms of this Article 9. Notwithstanding the foregoing, in the event that
Acquiror terminates this Agreement pursuant to Section 9.1(b), Section 9.1(c)
but only if such action is initiated or facilitated by the Company or

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

an Affiliate of the Company, Section 9.1(d) but only if such action is initiated
or facilitated by the Company or an Affiliate of the Company, Section 9.1(e) or
Section 9.1(g), then the Company shall pay to Acquiror in immediately available
funds the amount of all Third Party Expenses incurred by Acquiror in connection
with the transactions contemplated hereby in an amount up to $500,000 and such
payment shall be made within three (3) business days following the date Acquiror
delivers notice of the amount of such expenses to the Company.

ARTICLE 10

MISCELLANEOUS PROVISIONS

10.1 Survival of Representations and Covenants. All representations, warranties,
covenants and agreements of the Company and the Principal Stockholders contained
in this Agreement shall not be deemed waived or otherwise affected by any
investigation made on or behalf of the Acquiror and such representations,
warranties, covenants and agreements shall survive until the Expiration Date,
except for the representations, warranties, covenants and agreements set forth
in Sections 2.3, 2.11, 2.15, 2.17, 2.22, 2.25, 2.32 and 2.34 which shall survive
until the expiration of the applicable statute of limitations period. All
representations, warranties, covenants and agreements of Acquiror contained in
this Agreement shall survive until the Expiration Date, except for covenants and
agreements which by their terms must be performed after the Expiration Date.

10.2 Fees and Expenses. All costs and expenses incurred by a party to this
Agreement in connection with this Agreement and the transactions contemplated
hereby, including the fees and disbursements of counsel, financial advisors and
accountants (the “Third Party Expenses”), shall be paid by the party incurring
such costs and expenses, whether or not the Merger is consummated.
Notwithstanding the foregoing, the amount of Total Consideration shall be
reduced by an amount equal to the Estimated Third Party Expenses, and any Excess
Third Party Expenses shall be subject to Acquiror’s rights to indemnity for such
Excess Third Party Expenses as provided in Section 8.1 hereof.

10.3 Transfer Taxes. Each Company Securityholder shall be individually
responsible for his, her or its respective sales, use and transfer taxes,
including but not limited to any value added, stock transfer, gross receipts,
stamp duty and real, personal or intangible property transfer taxes, due by
reason of the consummation of the Transactions, including but not limited to any
interest or penalties in respect thereof.

10.4 Tax Returns. Each Principal Stockholder shall cooperate reasonably with
Acquiror in connection with the preparation, execution and filing of all Tax
Returns and shall make themselves reasonably available in a timely manner to
execute such Tax Returns.

10.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally, one day after being
delivered to an overnight courier or when faxed (with a confirmatory copy sent
by overnight courier) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

if to the Company:

3e Technologies International, Inc.

700 King Farm Boulevard, Suite 600

Rockville, Maryland 20850

Attention: Chief Executive Officer

Fax: (301) 670-6989

with a copy to:

Cooley Godward LLP

11951 Freedom Drive

Reston, Virginia 20190-5656

Facsimile: (703) 456-8100

Attn: Michael R. Lincoln, Esq.

if to the Stockholders’ Agent:

3e Technologies International, Inc.

700 King Farm Boulevard, Suite 600

Rockville, Maryland 20850

Attention: Chih-Hsiang Li

Fax: (301) 670-6989

if to Acquiror or Merger Sub:

EFJ, Inc.

1440 Corporate Drive

Irving, TX 75038-2401

Attention: General Counsel

Fax: (972) 819-0639

with a copy to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation

8911 Capital of Texas Highway

Westech 360, Suite 3350 Austin, Texas 78759

Attention: J. Robert Suffoletta

Fax: (512) 338-5499

10.6 Time of the Essence. Time is of the essence in the performance of each of
the terms hereof with respect to the obligations and rights of each party
hereto.

10.7 Headings. The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original and all of which, when taken together, shall
constitute one agreement.

10.9 Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties.

10.10 Waiver.

(a) Except as set forth in this Agreement, no failure on the part of any Person
to exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of any Person in exercising any power, right, privilege or
remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise or waiver of any such
power, right, privilege or remedy shall preclude any other or further exercise
thereof or of any other power, right, privilege or remedy.

(b) Except as set forth in this Agreement, no Person shall be deemed to have
waived any claim arising out of this Agreement, or any power, right, privilege
or remedy under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of such Person; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.

10.11 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Acquiror, Merger Sub, the Company, each Principal
Stockholder and the Stockholders’ Agent.

10.12 Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

10.13 Parties in Interest. Except for the provisions of Article 8 hereof
applicable to the Company Securityholders, none of the provisions of this
Agreement is intended to provide any rights or remedies to any Person other than
the parties hereto and their respective successors and assigns (if any).

10.14 Entire Agreement. The Transactional Agreements (including Schedules and
Exhibits thereto) set forth the entire understanding of the parties relating to
the subject matter thereof and supersede all prior agreements and understandings
among or between any of the parties relating to the subject matter thereof.

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.15 Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement.

[Signature page follows]

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, each of Acquiror, Merger Sub, and the Company has caused
this Agreement to be executed on its behalf by its officers thereunto duly
authorized, and each Principal Stockholder and the Stockholders’ Agent has
executed this Agreement, all as of the date first above written.

 

EFJ, INC.

By:

 

/s/ Michael E. Jalbert

 

  Name: Michael E. Jalbert  

Title:   Chairman and

 

            Chief Executive Officer

AVANTI ACQUISITION CORP.

By:

 

/s/ Jana Ahlfinger Bell

 

  Name: Jana Ahlfinger Bell  

Title:   Secretary

3e TECHNOLOGIES INTERNATIONAL, INC.

By:

 

/s/ Chih-Hsiang Li

 

 

Name: Chih-Hsiang Li

 

Title:   Chief Executive Officer

STOCKHOLDERS’ AGENT:

/s/ Chih-Hsiang Li

 

Chih-Hsiang Li

 

AGREEMENT AND PLAN OF MERGER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PRINCIPAL STOCKHOLDERS AEPCO, INC.

By:

 

/s/ James S. Whang

 

 

Name: James S. Whang

 

Title: President

/s/ Steven Chen

 

Steven Chen

/s/ James S. Whang

 

James S. Whang

/s/ Chih-Hsiang Li

 

Chih-Hsiang Li

 

AGREEMENT AND PLAN OF MERGER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INDEX OF EXHIBITS AND SCHEDULES

 

Exhibits:    Exhibit A   

Certain Definitions

Exhibit B   

Form of Voting Agreement

Exhibit C   

Form of Articles of Merger

Exhibit D   

Form of Escrow Agreement

Exhibit E   

Form of Company Proprietary Information and Inventions Agreement

Exhibit F   

Form of Noncompetition, Non-Solicitation and Non-Contravention Agreement

Schedules:    Schedule 1.7(a)(i)   

Adjustment Amount

Schedule 1.7(a)(iii)   

Estimated Third Party Expenses

Schedule 1.10(b)   

Supplemental Escrow Amount

Company Disclosure Schedule



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

CERTAIN DEFINITIONS

For purposes of the Agreement (including this Exhibit A):

Acquiror. “Acquiror” shall have the meaning specified in the first paragraph of
the Agreement.

Adjustment Amount. “Adjustment Amount” shall have the meaning specified in
Section 1.7(a)(i) of the Agreement.

Agreement. “Agreement” shall mean the Agreement and Plan of Merger to which this
Exhibit A is attached (including the Company Disclosure Schedule and all
Exhibits), as it may be amended from time to time.

Articles of Merger. “Articles of Merger” shall have the meaning specified in
Section 1.2 of the Agreement.

Base Escrow Amount. “Base Escrow Amount” shall have the meaning specified in
Section 1.10(a) of the Agreement.

Certified Capitalization Table. “Certified Capitalization Table” shall have the
meaning specified in Section 6.13 of the Agreement.

Closing. “Closing” shall have the meaning specified in Section 1.2 of the
Agreement.

Closing Date. “Closing Date” shall have the meaning specified in Section 1.2 of
the Agreement.

COBRA. “COBRA” shall mean Consolidated Omnibus Budget Reconciliation Act of
1985.

Code. The “Code” shall mean the Internal Revenue Code of 1986, as amended.

Company. The “Company” shall have the meaning specified in the first paragraph
of the Agreement.

Company Class A Voting Common Stock. “Company Class A Voting Common Stock” shall
mean the Class A Voting Common Stock, par value $0.001 per share, of the
Company.

Company Class B Non-Voting Common Stock. “Company Class B Non-Voting Common
Stock” shall mean the Class B Non-Voting Common Stock, par value $0.001 per
share, of the Company.

 

Exhibit A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Company Contract. “Company Contract” shall mean any Contract:

(a) to which Company or any Subsidiary is a party;

(b) by which the Company or any of their assets is or may become bound or under
which the Company has, or may become subject to, any obligation; or

(c) under which the Company has or may acquire any right or interest.

Company Debt. “Company Debt” shall have the meaning specified in
Section 1.7(a)(ii) of the Agreement.

Company Disclosure Schedule. “Company Disclosure Schedule” shall have the
meaning specified in Article 2 of the Agreement.

Company Intellectual Property. “Company Intellectual Property” shall mean any
and all Intellectual Property and Intellectual Property Rights that are owned by
or exclusively licensed to the Company or any Subsidiary.

Company Material Adverse Effect. “Company Material Adverse Effect” shall mean
any change, event or effect that is materially adverse to the business, assets
(whether tangible or intangible), liabilities, operations, results of
operations, condition (financial or otherwise), prospects or capitalization of
the Company of any Subsidiary, other than, any change in legal requirements or
GAAP after the date hereof applicable to the Company.

Company Optionholders. “Company Optionholders” shall mean a holder of Company
Stock Options, each of whom is listed on Section 2.3(d) of the Company
Disclosure Schedule hereto, along with the number of Company Stock Options held
by each such holder.

Company Returns. “Company Returns” shall have the meaning specified in
Section 2.15(b) of the Agreement.

Company Securityholders. “Company Securityholders” shall mean, collectively, the
Company Stockholders, the Company Optionholders and the Company Warrantholders.

Company Stock. “Company Stock” shall mean the Company Class A Voting Common
Stock and Company Class B Non-Voting Common Stock, and any other shares of
capital stock of the Company.

Company Stockholder. “Company Stockholder” shall mean a holder of Company
Class A Voting Common Stock or Company Class B Non-Voting Common Stock, each of
whom is listed on Section 2.3(a) of the Company Disclosure Schedule hereto,
along with the number of shares held by each such holder.

Company Securityholder Indemnification Obligations. “Company Securityholder
Indemnification Obligations” shall have the meaning specified in Section 8.1(a)
of the Agreement.

 

Exhibit A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Company Securityholder Indemnifying Party. “Company Securityholder Indemnifying
Party” shall have the meaning specified in Section 8.1(a) of the Agreement

Company Stock Options. “Company Stock Options” shall mean any issued and
outstanding options (including commitments to grant options, but excluding
Company Warrants) to purchase or otherwise acquire Company Stock (whether or not
vested) held by any Person.

Company Stock Plan. “Company Stock Plan” shall mean the Company’s Stock Award
and Option Plan, dated April 6, 2001, as revised on December 4, 2002.

Company Warrantholders. “Company Warrantholders” shall mean the holders of
Company Warrants, each of whom is listed on Section 2.3(d) of the Company
Disclosure Schedule hereto, along with the number of Company Warrants held by
each such holder.

Company Warrants. “Company Warrants” shall mean any issued and outstanding
warrants (including commitments to grant warrants, but excluding Company Stock
Options) to purchase or otherwise acquire Company Stock (whether or not vested)
held by any Person.

Confidentiality Agreement. “Confidentiality Agreement” means the nondisclosure
agreement between Acquiror and the Company dated as of April 3, 2006.

Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).

Consent Payments. “Consent Payments” shall have the meaning specified in
Section 8.1(a) of the Agreement.

Contract. “Contract” shall mean, with respect to any Person, any legally binding
written, oral, implied or other agreement, contract, understanding, arrangement,
instrument, note, guaranty, indemnity, representation, warranty, deed,
assignment, power of attorney, certificate, purchase order, work order,
insurance policy, benefit plan, commitment, covenant, assurance, obligation,
promise or undertaking of any nature to which such Person is a party or by which
its properties or assets maybe bound or affected or under which it or its
business, properties or assets receive benefits.

Damage Threshold. “Damage Threshold” shall have the meaning specified in
Section 8.3 of the Agreement.

Damages. “Damages” shall have the meaning specified in Section 8.1(a) of the
Agreement.

DCAA Audit Adjustment. “DCAA Audit Adjustment” shall mean the actual amount
payable by the Company upon the completion and receipt of the DCAA audit for the
year ended December 31, 2005 and for the year ended December 31, 2006 (but in
the case of the year ended December 31, 2006, only with respect to the period
beginning January 1, 2006 and ending on the Closing Date) less $616,321, which
is the estimated amount of the DCAA audit adjustment for the period from
January 1, 2005 to the Closing Date.

 

Exhibit A-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Defined Benefit Plan. “Defined Benefit Plan” shall mean either a plan described
in Section 3(35) of ERISA or a plan subject to the minimum funding standards set
forth in Section 302 of ERISA and Section 412 of the Code.

Dissenting Shares. “Dissenting Shares” shall have the meaning specified in
Section 3.3(a) of the Agreement.

Dissenting Share Payments. “Dissenting Share Payments” shall have the meaning
set forth in Section 1.9(c) of the Agreement.

Effective Time. “Effective Time” shall have the meaning specified in Section 1.2
of the Agreement.

Employee Benefit Plan. “Employee Benefit Plan” shall have the meaning specified
in Section 3(3) of ERISA.

Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, equity, trust, equitable interest,
claim, preference, right of possession, lease, tenancy, license, encroachment,
covenant, infringement, interference, Order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
voting of any security, any restriction on the transfer of any security or other
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).

Entity. “Entity” shall mean any corporation (including any non profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.

Environmental Law. “Environmental Law” shall mean any federal, state, local or
foreign Legal Requirement relating to pollution or protection of worker safety
or the environment.

ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of 1974.

ERISA Affiliate. “ERISA Affiliate” shall mean any Person that is, was or would
be treated as a single employer with the Company under Section 4001 of ERISA or
Section 414(b), (c), (m) or (o) of the Code.

Escrow Agent. “Escrow Agent” shall mean JP Morgan, Chase Bank, N.A., or another
institution acceptable to Acquiror and the Stockholders’ Agent.

Escrow Agreement. “Escrow Agreement” shall have the meaning specified in
Section 1.10(a) of the Agreement.

 

Exhibit A-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Escrow Amount. “Escrow Amount” shall have the meaning specified in
Section 1.10(b) of the Agreement.

Escrow Fund. “Escrow Fund” shall have the meaning specified in Section 1.10(c)
of the Agreement.

Escrow Period. “Escrow Period” shall have the meaning specified in Section 8.4
of the Agreement.

Estimated Third Party Expenses. “Estimated Third Party Expenses” shall have the
meaning specified in Section 1.7(a)(iii) of the Agreement.

Excess Third Party Expenses. “Excess Third Party Expenses” shall have the
meaning specified in Section 1.7(a)(iv) of the Agreement.

Exchange Agent. “Exchange Agent” shall have the meaning specified in
Section 1.11(a) of the Agreement.

Expiration Date. “Expiration Date” shall have the meaning specified in
Section 8.4 of the Agreement.

Financial Statements. “Financial Statements” shall have the meaning specified in
Section 2.5(a) of the Agreement.

FIRPTA Compliance Certificate “FIRPTA Compliance Certificate” shall have the
meaning specified in Section 6.6 of the Agreement.

GAAP. “GAAP” shall mean United States generally accepted accounting principles,
applied on a consistent basis across all periods presented.

Governmental Audit. “Governmental Audit” shall mean any DCAA audit, collateral
audit, governmental property audit, time sheet audit or other audit conducted by
a Governmental Body with respect to the business of the Company or any
Subsidiary.

Governmental Authorization. “Governmental Authorization” shall mean any:

(a) permit, license, certificate, franchise, concession, approval, consent,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, registration, qualification or authorization that is
issued, granted, given or otherwise delivered by or under the authority of any
Governmental Body or pursuant to any Legal Requirement; or

(b) right under any Contract with any Governmental Body.

Governmental Body. “Governmental Body” shall mean any:

(a) nation, principality, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature;

 

Exhibit A-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) federal, state, local, municipal, foreign or other government, including the
European Union and Taiwan;

(c) governmental or quasi governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal);

(d) multinational organization or body; or

(e) individual, Entity or body exercising, or entitled to exercise, any
executive, legislative, Judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.

Hazardous Material. “Hazardous Material” shall mean any substance, chemical,
waste or other material which is listed, defined or otherwise identified as
hazardous, toxic or dangerous under any applicable law; as well as any
petroleum, petroleum product or by-product, crude oil, natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas useable for fuel, and “source,”
“special nuclear,” and “by-product” material as defined in the Atomic Energy Act
of 1954, 42 U.S.C. §§ 2011 et seq.

Indemnified Parties. “Indemnified Parties” shall have the meaning specified in
Section 8.1(a) of the Agreement

Indemnifying Parties. “Indemnifying Parties” shall have the meaning specified in
Section 8.1(c) of the Agreement.

Intellectual Property. “Intellectual Property” shall mean any or all of the
following (i) works of authorship including, without limitation, computer
programs, source code, and executable code, whether embodied in software,
firmware or otherwise, architecture, documentation, designs, files, records, and
data, (ii) inventions (whether or not patentable), discoveries, improvements,
and technology, (iii) proprietary and confidential information, trade secrets
and know how, (iv) databases, data compilations and collections and technical
data, (v) logos, trade names, trade dress, trademarks and service marks,
(vi) domain names, web addresses and sites, (vii) tools, methods and processes,
(viii) devices, prototypes, schematics, breadboards, netlists, maskworks, test
methodologies, verilog files, emulation and simulation reports, test vectors and
hardware development tools, (ix) Technology, and (x) any and all instantiations
of the foregoing in any form and embodied in any media.

Intellectual Property Rights. “Intellectual Property Rights” shall mean
worldwide common law and statutory rights associated with (i) patents and patent
applications, (ii) copyrights, copyright registrations and copyright
applications, “moral” rights and mask work rights, (iii) the protection of trade
and industrial secrets and confidential information, (iv) other proprietary
rights relating to intangible intellectual property, (v) trademarks, trade names
and service marks, (vi) analogous rights to those set forth above, and
(vii) divisions, continuations, renewals, reissuances and extensions of the
foregoing (as applicable).

 

Exhibit A-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Internal Controls. “Internal Controls” shall have the meaning specified in
Section 2.13(d) of the Agreement.

Knowledge. “Knowledge” shall mean, with respect to any fact, circumstance, event
or other matter in question, the actual knowledge of such fact, circumstance,
event or other matter of (a) an individual, if used in reference to an
individual, (b) any officer or director of each of the Company and each
Subsidiary, if used in reference to the Company, or (c) any officer or director
of such party, if used in reference to any Person that is not an individual. Any
such individual officer or director will be deemed to have actual knowledge of a
particular fact, circumstance, event or other matter if such knowledge could
reasonably have been expected to be obtained through reasonable inquiry by such
Person (which reasonable inquiry shall include reasonable inquiry of Persons in
charge of the matter in question).

Legal Requirement. “Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other law, statute, legislation, constitution, principle
of common law, resolution, ordinance, code, edict, decree, proclamation, treaty,
convention, rule, regulation, ruling, directive, pronouncement, requirement,
federal acquisition regulations (FARs), defense federal acquisition regulations
(DFARs), specification, determination, decision, opinion or interpretation that
is or has been issued, enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Body, including laws, regulations and other such matters related to
Restrictions on Hazardous Substances (i.e., RoHS), lead-free compliance and
“green” compliance, federal and foreign export controls, government true-ups,
Governmental Audits and defense security service (DSS) compliance.

Letter of Transmittal. “Letter of Transmittal” shall have the meaning specified
in Section 1.11 of the Agreement.

Liability. “Liability” shall mean any debt, obligation, duty or liability of any
nature including any unknown, undisclosed, unmatured, unasserted, contingent,
indirect, conditional, implied, vicarious, derivative, joint, several or
secondary liability, regardless of whether such debt, obligation, duty or
liability would be required to be disclosed on a balance sheet prepared in
accordance with GAAP and regardless of whether such debt, obligation, duty or
liability is immediately due and payable.

MCC. “MCC” shall have the meaning specified in Section 1.1 of the Agreement.

Merger. “Merger” shall have the meaning specified in the first recital of the
Agreement.

Merger Sub. “Merger Sub” shall have the meaning specified in the first paragraph
of the Agreement.

Multiemployer Plan. “Multiemployer Plan” shall mean any Pension Plan (as defined
herein) that is a “multiemployer plan,” as defined in Section 3(37) of ERISA.

Neutral Auditor. “Neutral Auditor” shall have the meaning specified in
Section 1.14 of the Agreement.

 

Exhibit A-7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Officer’s Certificate. “Officer’s Certificate” shall have the meaning specified
in Section 8.5 of the Agreement.

Optionholder Acknowledgement and Waiver. “Optionholder Acknowledgement and
Waiver” shall mean a written instrument evidencing a Company Optionholder’s
acknowledgement that its interest in the Company’s capital stock is limited to
such interest reflected on the Certified Capitalization Table, its waiver of any
interest, whether contingent or otherwise, in any capital stock or other
securities of the Company and any Subsidiary and any outstanding preemptive
right, subscription, option, call, warrant or right (whether or not currently
exercisable) to acquire any shares of the capital stock or other securities of
the Company or any Subsidiary not set forth in the Certified Capitalization
Table, its waiver of its right to any Dissenting Share Payments, its waiver of
any other claims against the Company and its acknowledgement and agreement that,
in consideration of such Company Optionholder’s receipt of its respective
portion of the Total Consideration payable pursuant to the terms of the
Agreement, the Company Stock Options held by such Company Optionholder shall
terminate and be of no further force and effect as of immediately prior to the
Effective Time.

Order. “Order” shall mean any:

(a) order, judgment, injunction, edict, decree, ruling, pronouncement,
determination, decision, opinion, verdict, sentence, subpoena, writ or award
that is issued, made, entered, rendered or otherwise put into effect by or under
the authority of any court, administrative agency or other Governmental Body or
any arbitrator or arbitration panel; or

(b) Contract with any Governmental Body that is entered into in connection with
any Proceeding.

Ordinary Course of Business. An action taken by or on behalf of the Company
shall not be deemed to have been taken in the “Ordinary Course of Business”
unless:

(a) such type of action is recurring in nature, consistent with the Company’s
past practices and taken in the ordinary course of the Company’s normal day to
day operations; and

(b) such action is not required by the Company’s Bylaws or Articles of
Incorporation or by the MCC to be authorized by the Company’s stockholders, the
Company’s board of directors or any committee of the Company’s board of
directors and does not require any other separate or special authorization of
any nature.

Permitted Encumbrance. “Permitted Encumbrance” shall mean (i) Encumbrances
imposed by any Legal Requirement, such as carrier’s, warehousemen’s and
mechanic’s liens and other similar liens, which arise in the Ordinary Course of
Business with respect to obligations not yet due or being diligently contested
in good faith by appropriate proceedings and for which the Company shall have
set aside full and adequate reserves on its books as required by GAAP;
(ii) Encumbrances for Taxes on property not yet due and payable or which are
being diligently contested in good faith and by appropriate proceedings
diligently conducted, and for which the Company have set aside full and adequate
reserves on their books as required by GAAP; and (iii) Encumbrances arising out
of pledges or deposits under workmen’s compensation laws, unemployment
insurance, old age pensions, or other social security benefits other than any
lien imposed by ERISA.

 

Exhibit A-8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Person. “Person” shall mean any individual, Entity or Governmental Body.

Plans. “Plans” shall have the meaning specified in Section 2.17(a) of the
Agreement.

Principal Stockholder. “Principal Stockholder” shall have the meaning specified
in the first paragraph of the Agreement.

Principal Stockholder Indemnification Obligations. “Principal Stockholder
Indemnification Obligations” shall have the meaning specified in Section 8.1(b)
of the Agreement.

Proceeding. “Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation, commenced,
brought, conducted or heard by or before, or otherwise has involved, any
Governmental Body or any arbitrator or arbitration panel, including any
Governmental Audit, investigation or inquiry.

Proprietary Information and Inventions Agreement. “Proprietary Information and
Inventions Agreement” shall have the meaning specified in Section 2.11(d) of the
Agreement.

Pro Rata Amount. “Pro Rata Amount” shall mean, as it applies to each Company
Securityholder the percentage ownership interest of the Company set forth on the
Certified Capitalization Table.

Registered Intellectual Property Rights. “Registered Intellectual Property
Rights” shall mean all patents, patent applications, registered trademarks and
service marks and applications for registration therefor, copyright
registrations and mask work registrations.

Related Party. Each of the following shall be deemed to be a “Related Party”:

(a) each individual who is or who has been at any time an officer of the
Company;

(b) each child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in law, daughter-in-law,
brother-in-law, or sister-in-law of each of the individuals referred to in
clause “(a)” above, including adoptive relationships;

(c) any Entity (other than the Company) in which any one of the Persons referred
to in clauses “(a)” or “(b)” above holds (or in which more than one of such
individuals collectively hold), beneficially or otherwise, a ten percent
(10%) or greater voting, proprietary or equity interest.

Representatives. “Representatives” of a specified party shall mean officers,
directors, employees, attorneys, accountants, advisors and representatives of
such party.

 

Exhibit A-9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Statement of Expenses. “Statement of Expenses” shall have the meaning specified
in Section 6.11 of the Agreement.

Stockholder Acknowledgement and Waiver. “Stockholder Acknowledgement and Waiver”
shall mean a written instrument evidencing a Company Stockholder’s
acknowledgement that its interest in the Company’s capital stock is limited to
such interest reflected on the Certified Capitalization Table, its waiver of any
interest, whether contingent or otherwise, in any capital stock or other
securities of the Company and any Subsidiary and any outstanding preemptive
right, subscription, option, call, warrant or right (whether or not currently
exercisable) to acquire any shares of the capital stock or other securities of
the Company or any Subsidiary not set forth in the Certified Capitalization
Table, its waiver of its right to any Dissenting Share Payments and its waiver
of any other claims against the Company.

Stockholders’ Agent. “Stockholders’ Agent” shall have the meaning specified in
Section 8.8(a) of the Agreement.

Supplemental Escrow Amount. “Supplemental Escrow Amount” shall have the meaning
specified in Section 1.10(b) of the Agreement.

Surviving Corporation. “Surviving Corporation” shall have the meaning specified
in Section 1.1 of the Agreement.

Tax. “Tax” shall mean any tax (including any income tax, franchise tax, capital
gains tax, estimated tax, gross receipts tax, value added tax, surtax, excise
tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax,
business tax, occupation tax, inventory tax, occupancy tax, withholding tax or
payroll tax), levy, assessment, tariff, impost, imposition, toll, duty
(including any customs duty), deficiency or fee, and any related charge or
amount (including any fine, penalty or interest), and other obligations of the
same or of a similar nature to any of the foregoing, (a) imposed, assessed or
collected by or under the authority of any Governmental Body, including as a
result of being a member of an affiliated, consolidated, combined or unitary
group (for any arrangement for group or consortium relief or similar
arrangement) for any period, or (b) payable pursuant to any tax sharing
agreement or similar Contract or arrangement, including in each case liability
for taxes of a predecessor or transferor.

Tax Return. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information that
is, has been or may in the future be filed with or submitted to, or required to
be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.

Technology. “Technology” shall mean algorithms, data, databases, hardware,
inventions (whether or not patentable), know-how, processes, proprietary
information, protocols, specifications, software, software code (in any form
including source code and executable or object code), techniques, works of
authorship, and other information, materials and technology (whether or not
embodied in any tangible form and including all tangible embodiments of the
foregoing such as instruction manuals, laboratory notebooks, prototypes,
samples, studies and summaries).

 

Exhibit A-10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Party Expenses. “Third Party Expenses” shall have the meaning specified in
Section 10.2 of the Agreement.

Total Consideration. “Total Consideration” shall have the meaning specified in
Section 1.7(a)(vi) of the Agreement.

Transactional Agreements. “Transactional Agreements” shall mean:

(a) the Agreement;

(c) the Articles of Merger;

(e) the Letter of Transmittal;

(g) the Escrow Agreement; and

(h) all other agreements, certificates, instruments, documents and writings
delivered by the Company, Acquiror or Merger Sub in connection with the
Transactions.

Transactions. “Transactions” shall mean (a) the execution and delivery of the
respective Transactional Agreements, and (b) all of the transactions
contemplated by the respective Transactional Agreements, including, without
limitation, the Merger, and the performance by Company, Acquiror, the Company
Securityholders and the other parties to the Transactional Agreements of their
respective obligations under the Transactional Agreements.

Unaudited Interim Balance Sheet. “Unaudited Interim Balance Sheet” shall have
the meaning specified in Section 2.5(a)(ii) of the Agreement.

Unaudited Interim Financial Statements. “Unaudited Interim Financial Statements”
shall have the meaning specified in Section 2.5(a)(ii) of the Agreement.

Warrantholder Acknowledgement and Waiver. “Warrantholder Acknowledgement and
Waiver” shall mean a written instrument evidencing a Company Warrantholder’s
acknowledgement that its interest in the Company’s capital stock is limited to
such interest reflected on the Certified Capitalization Table, its waiver of any
interest, whether contingent or otherwise, in any capital stock or other
securities of the Company and any Subsidiary and any outstanding preemptive
right, subscription, option, call, warrant or right (whether or not currently
exercisable) to acquire any shares of the capital stock or other securities of
the Company or any Subsidiary not set forth in the Certified Capitalization
Table, its waiver of its right to any Dissenting Share Payments, its waiver of
any other claims against the Company and its acknowledgement and agreement that,
in consideration of such Company Warrantholder’s receipt of its respective
portion of the Total Consideration payable pursuant to the terms of the
Agreement, the Company Warrants held by such Company Warrantholder shall
terminate and be of no further force and effect as of immediately prior to the
Effective Time.

 

Exhibit A-11